UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For thefiscal year ended October 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 333-149235 BIONEUTRAL GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 26-0745273 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 55 Madison Avenue, Suite 400, Morristown, New Jersey (Address of principal executive offices) (Zip Code) (973) 285-3373 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No The aggregate market value of the registrant’s common stock, par value $0.00001 per share (“Common Stock”), held by non-affiliates is $33,443,669 computed by reference to the price at which the Common Stock was last sold on April 30, 2011, as reported on the Over-the-Counter Bulletin Board. As of January 24, 2012, there were 105,609,092 shares of the registrant’s common stock outstanding. Documents Incorporated by Reference: None. BIONEUTRAL GROUP, INC. TABLE OF CONTENTS PAGE PART I ITEM 1. Business 1 ITEM 1A. Risk Factors 13 ITEM 1B. Unresolved Staff Comments 24 ITEM 2. Properties 24 ITEM 3. Legal Proceedings 25 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 25 ITEM 6. Selected Financial Data 28 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 ITEM 7A. Quantitative and Qualitative Disclosures about Market Risk 33 ITEM 8. Financial Statements and Supplementary Data 34 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 60 ITEM 9A. Controls and Procedures 60 ITEM 9B. Other Information 62 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 62 ITEM 11. Executive Compensation 64 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 66 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 68 ITEM 14. Principal Accounting Fees and Services 70 PART IV ITEM 15. Exhibits, Financial Statement Schedules 71 PART I In addition to historical information, this Annual Report on Form 10-K contains “forward-looking statements” (within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) that involve risks and uncertainties. See “Risk Factors - Cautionary Note Regarding Forward-Looking Statements” of this Annual Report on Form 10-K.References to the “Company,” “we,” “us,” or “our” refers to BioNeutral Group, Inc., a Nevada Corporation. ITEM 1. BUSINESS Recent Developments On January 18, 2012 the Company entered into a Collaborative Agreement (the " Collaborative Agreement") with Saint Barnabas Corporation, a not for profit corporation organized under the laws of the state of New Jersey ("Barnabas Health").Pursuant to the Collaborative Agreement, the parties agreed to develop protocols for the testing of our Ygiene®206.The parties further agreed that Barnabas Health shall assist and collaborate with the Company in testing new sporicidal formulations and applications of Ygiene®206. All test results and reports will be provided to the Company by Barnabas Health.In addition, the Collaborative Agreement provides that Barnabas Health shall have the first right to publish in medical or academic journals the results of the testing and evaluation of Ygiene®206, subject to certain conditions set forth in the Collaborative Agreement. Further, the Company and Barnabas Health have agreed to a division of revenue earned from the use or sale of Ygiene®206, as set forth in the Collaborative Agreement.All intellectual property rights relating to Ygiene®206, and any developments, formulations, uses, applications, enhancements, discoveries, inventions and improvements pertaining thereto, including all uses thereof, shall remain the exclusive property of the Company. On November 2, 2011 the Company entered into definitive financing and strategic distribution agreements with Vinfluence Pty Ltd ("Vinfluence"), New South Wales, Australia.The agreements provide for the assumption of, and indemnification for, $2,374,932 of accounts payable and accrued compensation and the assumption of, and indemnification for, $2,070,271 of convertible loans and $2,400,000 of equity capital.In exchange for cash and future royalties, the Company has also signed a 10-year licensing and distribution agreement with Vinfluence providing for exclusive manufacturing and distribution in Asia and non-exclusive manufacturing and distribution rights in Europe and sales to the US Military to Vinfluence. In connection with the Vinfluence transaction the following agreements were entered into: 1. Preferred Stock Purchase Agreement - This agreement provides that Vinfluence will purchase 100,000 shares of Series C Convertible Preferred Stock from the Company for an aggregate purchase price of $1,000,000. Vinfluence is obligated to purchase 20,000 shares per month. 2. Agreement to Assign and Settle Debt - Pursuant to this agreement, Vinfluence agreed to purchase and subsequently cancel certain debt owed by the Company.In consideration for such purchase, the Company will issue Vinfluence one share of Series B Preferred Stock for every $10 of “Affiliate” debt settled, and one share of Series D Preferred Stock for every $10 of “Non-Affiliate” debt. 3. Agreement to Assign and Settle Notes - Pursuant to this agreement, Vinfluence agreed to purchase and subsequently cancel certain promissory notes previously issued by the Company that are currently outstanding.In consideration for such purchase, the Company will issue Vinfluence one share of Series B Preferred Stock for every $10 of “Affiliate” debt settled, and one share of Series D Preferred Stock for every $10 of “Non-Affiliate” debt. 4. Preferred Stock Drawdown Agreement - Under the terms of this agreement, the Company is granted the right, but not the obligation, to sell to Vinfluence up to $1,400,000 worth of Series E Preferred Stock in monthly increments of up to $200,000. 5. Agreement to License Invention - Under the terms of this agreement, the Company agreed to grant Vinfluence an exclusive license to commercialize certain intellectual property owned by the Company and its Delaware subsidiary, BioNeutral Laboratories Corporation USA (the "Subsidiary"), within the Territory (as defined therein), as well as a non-exclusive license over such intellectual property in the Optioned Territory (as defined therein). In connection with the Vinfluence agreements outlined above, On October 31, 2011, the Board of Directors of the Company approved the designation of the following series of Preferred Stock: 1.Two hundred thirteen thousand four hundred ninety one (213,491) shares of Series B Preferred Stock. Each share of Series B Preferred Stock is convertible into 125 shares of the Company's common stock. 2.One hundred thousand (100,000) shares of Series C Preferred Stock. Each share of Series C Preferred Stock is convertible into 125 shares of the Company's common stock; 3.Two hundred thirty one thousand and twenty nine (231,029) shares of Series D Preferred Stock. Each share of Series D Preferred Stock is convertible into 125 shares of the Company's common stock; and 4.One hundred forty thousand shares of Series E Preferred Stock. Each share of Series E Preferred Stock is convertible into the Company's common stock at a conversion price equal to seventy five percent (75%) of the average closing bid price of the Company's common stock, based on the prior 10-day closing price, subject to a floor of $0.08 per share. 1 During a meeting of the Board of the Company held on October 31, 2011, Mr. Ronald Del Mauro and Mr. Frank Battafarano were appointed as directors of the Board. Their appointments to the Board became effective on November 1, 2011. Mr. Del Mauro served as the Chief Executive Officer of the Saint Barnabas Health Care System since its inception in 1996, and also served as its CEO until 2011.Mr. Battafarano is currently a Healthcare Consultant focusing on Strategic, Business Development, Operational and Financial Consulting to the Healthcare industry. He is also Chairman Executive Advisory Council of the Acute Long Term Hospital Association; a Washington based Hospital Trade Association. The Company entered into Indemnification Agreements with each of Mr. Battafarano and Mr. Del Mauro pursuant to which the Company agreed to indemnify them against all losses, claims, damages, expenses and liabilities incurred in connection with any suit, proceeding or claim filed against them by reason of (or arising in part or in whole out of) any event or occurrence related to the fact that they are or were or may be deemed directors of the Company or any parent or subsidiary of the Company, or by reason of any action or inaction on their part while serving in such capacity. The Company also entered into an agreement with Mr. Battafarano pursuant to which he was appointed as the Chairman of the Board. As compensation for his services, Mr. Battafarano will be reimbursed for all reasonable and necessary business expenses, subject to customary expense reporting requirements and subject to prior approval by the chairman of the Company's audit committee of expenses exceeding $3,000 monthly.In addition, Mr. Battafarano will receive compensation in the amount of $10,000 per month, payable in arrears on the last business day of each month. Mr. Battafarano will also receive 500,000 shares of restricted common stock of the Company, subject to a repurchase option by the Company at a repurchase price of $.001 per share in the event that he ceases to serve as Chairman for any reason. Such repurchase option shall expire as to 40,000 shares per month for as long as Mr. Battafarano remains as Chairman of the Board.In addition, Mr. Battafarano will receive an option to purchase 500,000 restricted common stock of the Company upon execution of the agreement. The exercise price for such option shall be the closing price for the Company's common stock as of the execution date. The options shall be exercisable for a period of three (3) years following the date of the agreement and the options shall vest at the rate of 40,000 per month. The Board appointed Dr. Andrew Kielbania as the Interim Chief Executive Officer of the Company, with such appointment taking effect November 1, 2011. Dr. Kielbania's appointment shall be governed by the employment agreement entered into by the Company and Dr. Andrew Kielbania pursuant to which Dr. Kielbania is to serve as the Company's Interim Chief Executive Officer for a period of six (6) months or until a successor is retained. His salary for such period will be $15,000 a month with certain other benefits. Further, upon the appointment of a new Chief Executive Officer of the Company, Mr. Kielbania shall serve as the Company's Chief Scientific Officer for period of two (2) years. His salary as such will be $10,000 per month, with certain benefits.Dr. Kielbania has served as the Company's Chief Scientific Officer and Secretary since January 30, 2009 and has served as a director of the Company since November 30, 2010. Dr. Kielbania joined the Company as a scientist in 2005. From 2002 to 2005, Dr. Kielbania served as the vice president of Manning Management. He previously held positions at Rohm and Haas where he assumed senior level positions in research and developing. The Company believes Mr. Kielbania is qualified to serve as its Interim Chief Executive Officer based on his scientific knowledge and his management skill. 2 The Board appointed Tom Thornton, Harry Furey and Steve Warren MD, to its management team.Mr. Furey and Mr. Warren will serve the Company in consulting roles. They joined Tom Cunningham, who will continue to serve as the Company’s CFA. Tom Thornton has in-depth health care experience, including appointments with GOJO, the manufacturer and marketer of America’s number one instant hand sanitizing product Purell ®. Tom heads up business development and strategic alliances in the United States. Harry Furey is an equally experienced executive with a history of driving innovative medical product sales. In his career, Harry has established distribution relationships with Owens and Minor, Cardinal Health and other national and regional medical product distributors. Harry leads BioNeutral’s sales efforts to hospitals and related health care accounts, recruiting of sales personnel and establishing channels of distribution for BioNeutral's products. Steve Warren, MD, DPA, is a practicing long-term care physician. He is concurrently a medical director of several nursing homes, hospices and assisted living facilities. Steve has extensive experience with the aging and rehabilitation population and is active in preventing infections for this patient group. He is Board Certified in Family Medicine and Hospice/Palliative Medicine. Steve is also Board Certified as a wound care professional and has extensive experience as a medical director of a wound care company. He has worked in infection control and the development of hand sanitizers. Steve also speaks on behalf of Eli Lilly as a senior care physician. Steve is working with the medical directors of national organizations with respect to BioNeutral’s technology and its role in helping to reduce health care infections. The Company moved its headquarters into new executive office space on November 1st at 55 Madison Avenue in Morristown, NJ. At a meeting held by the Board of Directors of the Company on October 31, 2011, Mr. Stephen Broward resigned from his positions as Chief Executive Officer, President and Chairman of the Board. Raj Pamani, Michael Francis and Wayne Stratton stepped down from the board.None of the resignations were the result of any disagreements with the Company. In connection with the February 28, 2011 approval and registrationfrom theEnvironmental Protection Agency (the “EPA”) in response to the Company's regulatoryapplication for itsYgiene®206 sterilant formulation, the Company has secured 32 state approvals to market and distribute Ygiene®206.These approvals are primarily in states east of the Mississippi River.The Company is pursuing approvals in the remaining 18 states as needed. The Company attended the 38th Annual APIC Conference (Association for Professionals in Infection Control and Epidemiology) to introduce its all new EPA-approved Ygiene® 206 sterilant technology to the infection control professionals.Ygiene® is BioNeutral's latest weapon against hospital-acquired infections (HAIs), an ongoing and potential threat in the health care industry.This year's APIC conference was held on June 27th through June 29th, 2011 in Baltimore, MD.The Annual APIC Conference is widely recognized as the largest annual gathering of infection preventionists in the world. Over 2,200 infection control professionals attended the conference from as far away as the United Arab Emirates, representing nearly 1,900 health care institutions along with 207 exhibitors.In 3 days with a total of 10.5 hours of open exhibit time, 257 infection control professionals visited our booth and asked to be included in the Company’s database for follow up and 64 of them expressing interest for an initial trial at their facility. Also on May 3, 2011, the Company announced that the Community Health Network of South Florida (CHI) will introduce Ygiene® to its Product Review Committee for evaluation and potential use among its network of facilities. CHI currently operates seven (7) state-of-the-art primary care centers and twenty-seven (27) school-based programs. Upon approval by the by the Review Committee, the Company anticipates to receive orders for purchase from the CHI.Recently, the Company has elected to redirect its resources toward other marketing opportunities in the US and is not currently pursuing the approval. On April 20, 2011 in advance of the Florida’s state approval, the Company received its first municipal vendor approvals from Miami-Dade, Broward and Palm Beach counties. These first municipal approvals will allow the Company to sell directly to the corresponding municipal agencies as wellas to compete inthe Request For Proposal (RFP) competitive bidding process. 3 On April 5, 2011, the Board of Directors (the "Board") of the Company elected Michael D. Francis as a director of the Company. Mr. Francis' appointment to the Board became effective immediately.As a non-management member of the Board, in remuneration for his services, Mr. Francis will receive an annual grant of 85,000 restricted shares of the Company's common stock. Further, Mr. Francis entered into the Company's form of Director Indemnification Agreement, pursuant to which the Company agreed to indemnify Mr. Francis from certain expenses, including reasonable attorney's fees, incurred by Mr. Francis as a result of serving on the Board (and/or a committee of the Board), subject to certain exclusions for certain delineated matters. On March 25, 2011 the Company announced the appointment of Dr. Stephen Holt, M.D., PhD, a Distinguished Professor of Medicine (Emeritus) and a medical practitioner in New York State, as the Company's Vice Chairman of the Board and Independent Director. Dr. Holt is an independent consultant to the pharmaceutical and dietary supplement industry, and a Board-certified Internist and Sub-Specialist in the United States, Canada, United Kingdom and European Union. On May 26, 2011 Stephen Holt resigned from the Company’s Board of Directors without disagreement. For his services rendered the Company has agreed to issue Dr. Holt 35,000 shares of its common stock for services of $11,550.The shares were valued at the prevailing quotation prices for the Company's stock at the time of the agreement. On March 15, 2011 the Company announced that it has entered into global sales and distribution agreement with Raymond Associates LLC, a Service Connected Certified Disabled Veteran-Owned Business and executive management consulting firm. Under the terms of the agreement, Raymond Associates will represent BioNeutral's Military-Grade, patent-pending antimicrobial product Ygiene™ to the homeland security and government sectors in the Middle East, the United Kingdom and the United States.As a result of this agreement, the Company expects to secure new orders and government contracts for our Ygiene™ Military-Grade, which can quickly neutralize a wide variety of on-the-surface, biological contaminants and extremely dangerous microorganisms. On March 1, 2011 the Company’s wholly owned subsidiary, BioNeutral Services, Inc., was approved by the Commissioner of Kentucky's Department for Business Development (the “Department”) for an economic incentive package.The package provides incentives for companies to relocate and expand their operations into the Commonwealth of Kentucky by agreeing to reimburse certain start up costs and lease expenses for office space.In addition, there are certain Kentucky based tax incentives which are contingent upon employment by the Company within the Commonwealth of Kentucky.The estimated total value of these incentives is approximately $250,000 to $300,000 and was received in writing from the Department.Recently, the Company has elected to redirect its resources toward other marketing opportunities in the US and is not currently pursuing the incentives offered by the Department. On February 28, 2011, the Company receivedapproval and registrationfrom theEPA in response to the Company's regulatoryapplication for itsYgiene®206 sterilant formulation.The recent EPA approval will allow the Company to market certain formulations of its Ygiene® professional disinfectant product, subject to prior approval by each state in which the Company intends to distribute the product. Following EPA approval, the Company has made the determination that at this time the Company's resources are best spent pursuing domestic marketing and distribution opportunities. The high level of investment necessary to achieve meaningful international sales could compromise the company's ability to pursue sales opportunities in its home market and therefore the Company has currently postponed further international efforts. If however international opportunities do arise the Company will assess them on a case by case basis. On February 3, 2011, the Company formed BioNeutral Services, Inc. (“BNS”), a wholly owned subsidiary of BioNeutral Group, Inc.with the intent to market and distribute a family of BioNeutral products that represent a new generation of specialty anti-microbial disinfectants, cleaning agents and neutralizers of odors and harmful gases. The company, based inKentucky, is a specialty cleaning solutions company servicing the healthcare industry and providing environmentally friendly solutions to everyday care.BNS does not have significant operations at this time.The Company plans to close this subsidiary in 2012. 4 Prior to February 3, 2011, the Company has been in discussions with the Kentucky Hospital Association (“KHA”) in order to qualify as an applicant to become an Affinity Partner of the KHA.The Affinity Partner Program provides opportunities for Kentucky hospitals to identify and evaluate pre-screened potential suppliers, consultants and other resources.As an Affinity Partner the KHA may endorse for use certain of the Company’s products in certain health care settings.The Company believes that achieving affinity partner status would enhance its marketing efforts in Kentucky.In order to receive such status the Company must submit an Affinity Partner Program Application (the “KHA Application”).Upon submission of the KHA Application, the KHA will perform certain processes of review and evaluation of the applicant and its products subject to a final scoring based on the KHA’s criteria.Upon completion of their review and evaluations, the KHA will then recommend or decline the applicant based on the scoring related to their criteria.If the product receives Affinity Partner status, a formal license agreement is entered into which allows the product to be marketed and advertised using certain marks and logos of the KHA.A subscription fee would be due at that time as well.The Company desires to achieve Affinity Partner status.Currently however, the Company has not submitted the KHA Application and there are no immediate plans to do so.There is no contractual arrangement between KHA and the Company. Our affiliation is currently limited to us being approved to apply to be an affinity partner. The Company previously entered into negotiations with the KHA through its subsidiary Kentucky Hospital Services Corporation LLC "KHSC" to introduce BioNeutral’s Ogiene® and Ygiene® products into its member hospital association.This arrangement would be contractual in the future, since it is currently contemplated to be in the form of a shared commission agreement to market the products.At this time the Company does not plan to pursue this arrangement. The negotiations for the affinity partner status and the contractual agreement to market the Company’s products were initiated at approximately the same points in time. Overview Company Structure We are a life science specialty technology company that has developed a novel combinational chemistry-based technology which we believe in certain circumstances may neutralize harmful environmental contaminants, toxins and dangerous micro-organisms, including bacteria, viruses and spores.We currently operate our business through our subsidiary, BioNeutral Laboratories Corporation USA (“BioNeutral Laboratories” or “BioLabs”), a corporation organized in Delaware in 2003. We were incorporated in the State of Nevada on April 10, 2007 under the name “Moonshine Creations, Inc.”, and changed our name to “BioNeutral Group, Inc.” on December 22, 2008.From our incorporation until January 30, 2009, we did not have significant business operations. On January 30, 2009, we entered into a share exchange agreement (the “Share Exchange Agreement”), with BioNeutral Laboratories pursuant to which we agreed to issue to the shareholders of BioNeutral Laboratories an aggregate of 44,861,023 shares of our common stock (the “Share Exchange”). In connection with the Share Exchange, certain shareholders of BioNeutral Laboratories delivered shareholder consents, which we refer to as the "Share Exchange Consents", to BioNeutral Laboratories approving the execution and delivery by BioNeutral Laboratories of the Share Exchange Agreement (the “Consenting Shareholders”).The Share Exchange Consents did not specify the number of shares of BioNeutral Laboratories common stock to be exchanged by the Consenting Shareholder.Schedule II to the Share Exchange Agreement, however, contained alist of holders of BioLabs common stock (certain of which shareholders also held BioLabs Series A Preferred Stock), shares of our common stock to be issued to such shareholders, and shares of our common stock to be issued to holders or BioLabs preferred stock. Based on the Share Exchange Consents, we caused to be delivered to our transfer agent instructions to issue stock certificates representing 42,649,500 shares of our common stock in accordance with Schedule II to the Share Exchange Agreement.We did not receive Share Exchange Consents in respect of each share of our common stock that was issued by our transfer agent and we believe that stock certificates representing approximately 1,011,362 shares of common stock may have been delivered to those persons who did not deliver a Share Exchange Consent. 5 In addition, our records indicate that (i) we did not receive stock certificates representing shares ofBioNeutral Laboratories common stock for cancellation from the Consenting Shareholders, and (ii) we did not cause to be delivered the applicable stock certificates representing shares of our common stock issued in the Share Exchange to certain of the Consenting Shareholders.Accordingly we intend to request that (i) with respect to each Consenting Shareholder who received a stock certificate, such stockholder affirm its consent, which we refer to as a “Consenting Shareholder Acknowledgement” and deliver to us for cancellation its certificates representing BioNeutral Laboratories common stock; and (ii) with respect to each Consenting Shareholder who did not receive a stock certificate, such stockholder deliver to us a Consenting Shareholder Acknowledgment and deliver to us for cancellation its certificates representing BioNeutral Laboratories common stock, each in advance of us delivering the applicable stock certificate. With respect to any shareholder of BioNeutral Laboratories who is not able to confirm that it previously delivered a Share Exchange Consent, we are going to evaluate offering to such persons the ability to exchange their shares of common stock of BioNeutral Laboratories for shares of our common stock on the same terms as would have occurred had such exchange occurred at the time of the consummation of the Share Exchange.Although we cannot assure you as to the determination we may make, if we were to make such offer, we would likely request that each such stockholder deliver to us a consent that is similar to a Share Exchange Consent and deliver to us for cancellation its certificates representing BioNeutral Laboratories common stock, each in advance of us delivering the applicable stock certificate for our common stock.With respect to shareholders of BioNeutral Laboratories who did not deliver a Share Exchange Consent and to whom we may have caused to be issued stock certificates for shares of our common stock, upon the receipt of notice from such shareholders, we intend to request a Consenting Shareholder Acknowledgment from each of such persons. With respect to holders of Series A preferred stock of BioNeutral Laboratories who did not receive shares of our common stock in exchange for such preferred stock, we intend to offer to such persons an aggregate of 2,799,910 shares of our common stock in exchange for their shares of Series A preferred stock, in accordance with Schedule II to the Share Exchange Agreement.We intend to request that such persons execute and deliver a share exchange agreement evidencing such exchange. For purposes of preparation of our financial statements, we do not treat as outstanding any shares of common stock issued pursuant to the Share Exchange and for which we do not have a record of receiving a Share Exchange Consent.We made this determination despite the fact that certificates representing certain of such shares of our common stockmay have been delivered to the applicable BioLabs shareholder.We cannot assure you that any person in possession of such shares of common stock but who did not deliver the applicable Share Exchange Consent will not claim ownership of such shares. As a result of the closing of the Share Exchange, BioNeutral Laboratories became our subsidiary, and the shareholders of BioNeutral Laboratories acquired the majority ownership and control of our Company.We reviewed the Financial Accounting Standards Board Accounting Standards Codification 805-40 (“FASB ASC 805-40”) and determined that BioNeutral Laboratories was the accounting acquirer and the entity which would be continuing operations.As a result, the transaction between BioNeutral Laboratories and us was accounted for as a reverse recapitalization in accordance with FASB ASC 805-40. On February 3, 2011, the Company formed BioNeutral Services, Inc., a wholly owned subsidiary of BioNeutral Group, Inc.BioNeutral Services to market and distribute several of the Company’s core products. The company, based inKentucky, currently does not have significant operations. The Company plans to close this subsidiary in 2012. The Company has a wholly owned subsidiary, Environmental Commercial Technology, Corp. (“ECT”), a Delaware corporation.ECT has no significant operations. Business Overview We are a life science specialty technology corporation focused on commercializing two classes of product formulations: (1) anti­microbials, which are formulations designed to kill certain harmful microscopic living organisms, and (2) bioneutralizers, which are formulations designed to destroy certain agents that are noxious and harmful to health and/or the environment. 6 In February 2011, the Company receivedapproval and registrationfrom theEPA in response to the Company's regulatoryapplication for itsYgiene®206 sterilant formulation. To date we have received approvals for distribution of Ygiene®206 in 32 states located primarily east of the Mississippi River.The Company will apply for approval in the remaining 18 states on an as needed basis.Our Ogiene™ product does not require federal or state approval for sale and distribution.We are actively engaged in marketing both of our product lines by negotiating with distributors and the staging of product trials.To date, we have not generated any meaningful product revenue. Products We currently are focused on the commercialization of two classes of product formulations, antimicrobials and bioneutralizers.We refer to our anti­microbial formulations as our Ygiene™ products and our bioneutralizer formulations as our Ogiene™ products.A description of each of these products is set forth below. Ygiene™ We have developed our Ygiene ™products with the intent to kill certain harmful microbes, includ­ing virulent gram positive or negative bacteria, viruses, yeast, mold, fungi, spores and/or certain bioterrorism agents, such as anthrax.We are designing our Ygiene ™formulations to target and bind to specific surface proteins and penetrate and alter the cellular structure of such proteins.They are proxy-based and, based on our internal laboratory studies, on a per unit volume basis, we believe it contains more active ingredients than any commercially available antimicrobial known to us.In laboratory tests conducted by us,ourYgiene™ formulations demonstrated large zones of inhibition (areas on agar plates where growth of control organisms are prevented by antibiotics placed on agar surfaces) and high potency across a wide spectrum of harmful microbes. We are developing our Ygiene ™formulations for potential use in a broad range of applications, although the marketing and sale of each Ygiene ™formulation in the United States and internationally will be subject to U.S. and foreign governmental regulations, respectively.We believe there are three potential applications of our Ygiene ™formulations, as set forth below: · Military/First Responders/Hospital Sterilant/Specialty Industrial: We have developed Ygiene ™ formulations for “kill on contact” applications for anthrax and other micro-organisms for use by the military, first responders, hospitals and other special industries. · Hospital/Health Care High-Level Disinfectant/Mold Remediation/Industrial Cleansing: We have developed the Ygiene ™ formulations for sterilant high-level disinfectant applications for Methicillin Resistant Staphylococcus Aureus (MRSA), multi-drug resistant Pseudomonas Aeruginosa, E. Coli, mold and other microbes for use by hospitals and other healthcare facilities, food preparation facilities and other demanding environments, which application we refer to herein as the “Hospital and Industrial Application.” · Consumer Products/Light Industrial/Healthcare:We have developed the Ygiene ™ formulations for sporacidal, bactericidal and virucidal applications in general areas of hospitals, nursing homes and physician and dental offices.We also are considering Ygiene ™ formulations for use as skin sanitizers. Currently, we are focusing our efforts on the commercialization of our Ygiene ™ formulation for use as a high-level cleansing within the industries of acute and long-term health care, veterinary clinics and hospitals, food and livestock production and processing, commercial mold remediation, and travel based hospitality.Based on laboratory tests conducted by us, we believe that, under certain laboratory conditions, this Ygiene ™ formulation may be as effective as chlorine bleach or caustic soda for killing certain microbes, without the high level of toxicity generally associated with chlorine bleach or caustic soda.In these laboratory tests, the Ygiene ™ formulation inhibited the growth of over 200 microbes, including Methicillin resistant Staphylococcus Aureus (MRSA), multi-drug resistant Pseudomonas Aeruginosa and E. coli. 7 Before we may market and sell any of our Ygiene ™ formulations in the United States, the Ygiene ™ formulation, regardless of their intended applications, must be registered with respect to each disinfectant claim for such formulation with the U.S. Environmental Protection Agency, or the EPA.Similarly, before we may market and sell any Ygiene ™ formulation in any foreign country, the Ygiene ™ formulation must be registered with the appropriate agencies of such foreign country.Our Ygiene ™ formulation that we intend to market for the Hospital and Industrial Application has been registered with the EPA with respect to its disinfectant claims for marketing and sale in the United States and subsequently approved for sale and distribution 32 states in the US.It has also been registered for marketing and sale in Germany. Ogiene™ We are developing our Ogiene™ products to potentially eliminate or reduce odors of many chemicals such as hydrogen sulfide, formaldehyde and ammonia, and to reduce certain green­house gases such as carbon dioxide and sulfur dioxide.Our Ogiene™ formulations are designed to interact with the functional organic or inorganic groups of harmful gases and reduce or eliminate them.We intend to offer Ogiene™ products in the gas phase – being applied as a fog, mist or spray – or in the liquid phase – being applied directly to liquid contaminates.Based on laboratory studies conducted by us, we believe that Ogiene™ is free of unreasonable adverse impacts to health or the environment and that no or minimal clean up is required after application of our Ogiene™ products.We plan to market our Ogiene™ products for hotels, restaurants, industrial manufacturing, controlled animal feeding operations (“CAFOs”), and homes. In laboratory tests conducted by us, our Ogiene™ formulations have demonstrated an ability to destroy a variety of agents that are noxious and harmful to health and/or the environment, particulates and their associated odors.Specifically, in these tests, our Ogiene™ formulations demonstrated an ability to neutralize hydrogen sulfide, carbon dioxide, sulfur dioxide, formaldehyde and ammonia that are known contributors to foul odors and/or greenhouse gases.We also are seeking to demonstrate that our Ogiene™ formulations may be used to effectively neutralize certain poisonous gases and to remove industrial pollution and environmental contaminants. We believe our Ogiene™ formulations provide fast delivery capabilities of active ingredients and can eliminate or reduce a broad range of gases.We believe this is important since household, institutional and industrial odors and irritating gases can be the result of either a single odoriferous compound or the result of a multiplicity of odoriferous compounds or components.These odor causing components include various organic carboxylic acids, aldehydes, ketones, amines, mercaptans, sulfides, disulfides and esters. In addition, various inorganic compounds such as ammonia, hydrogen sulfide and sulfur dioxide may add to the complexity of specific odors.Laboratory tests conducted by us have demonstrated that in certain laboratory conditions our Ogiene™ formulations can reduce or eliminate the following: · formaldehyde; · ammonia and carbon dioxide; · sulfur dioxide/ nitrogen oxide (green house gases); and · cigar smoke In general, our Ygiene™ and Ogiene™ formulations have shown the following capabilities in laboratory tests conducted by us: · Our formulations have killed spores, bacteria and viruses at room temperature. · We can manipulate our products, depending upon the needs of customers, to address requirements that can vary as follows: o the kill time from minutes to seconds; o the breadth of kill; and o the class of target organisms. · Our formulations are stable, non-corrosive, nonflammable and water soluble. · Our formulations can be applied as a liquid, wet wipe, spray, mist/fog or foam/froth and can be applied to air, surface and water. 8 Our Customers To date, we have not significant sales of any of our current products.We plan to market and sell our products for high level cleaning, sanitizing and odor elimination to consumers, acute and long term health care facilities, veterinary clinics and hospitals, livestock production and processing facilities, food processing and packaging, nutraceutical and pharmaceutical processing, biotechnical clean rooms, commercial mold remediation, hospitality and lodging, first responders, waste-water treatment, power generation and military chemical firms in the United States and overseas. Marketing We have assembled a small but experienced business team composed of individuals we believe to be highly capable to market, license, sell and distribute our products in the United States.We intend to sell our products directly to the end user and through distribution channels.As our products attract and gain wider acceptance in the US marketplace, we intend to develop an international sales presence in the future.Potential customers include hotels, restaurants and hospitals and those engaged in the military, power generation, mold remediation, surgical equipment sterilization and waste­­-water treatment industries. Competition The markets for our Ogiene™ and Ygiene™products are highly competitive.We have a number of competitors that vary in size and scope and breadth of products offered.Such competitors include some of the largest corporations in the world, and we believe substantially all of our competitors have greater financial resources than we do, including in the areas of sales, marketing, and branding and product development.We expect to face additional competition from other competitors in the future. Current competitors include Clorox and other products including Formula 409 from The Clorox Company, Lysol and other cleaning products from Reckitt Benckiser, and laundry products including Tide and Downy from Procter & Gamble.Companies offering competitive industrial cleaning and sanitizing products include such companies as Ecolab, Inc., Steris Corporation and SC Johnson.Although these large competitors have significant market share in the disinfectant and cleaning product markets, product comparison tests that were either supported or conducted by BioNeutral indicate the superiority of BioNeutral products as effective antimicrobials, disinfectants, surface cleaners, laundry cleaners, stain removers, and odor neutralizers. Since Ogiene™ and Ygiene™ are new formulations enhanced from our initial base formulas, our success will depend, in part, upon our ability to achieve market share at the expense of existing, established and future products developed by our competitors in our relevant target markets.Even if our Ogiene™ and Ygiene™ formulations have technological competitive advantages over competing products, we or potential distributors, will need to invest significant resources in order to attempt to displace traditional technologies sold by what are in many cases well-known international industry leaders.Alternatively, we may pursue strategies in selective markets of encouraging existing competitors to incorporate our products into their existing brands, thereby reducing the proportion of end-use revenues that would accrue to us.To the extent that we were to grant any existing competitor exclusivity to any field and/or territory, we would risk having our technology marketed in a manner that may be less than optimal for us.We recognize that innovative marketing methods may be required in order to establish our products, and that such methods may not be successful. Intellectual Properties Our intellectual property includes patent applications for our formulations and our manufacturing processes, and applications to register the trademarks BioNeutral™, AutoNeutral™, Ogiene™,Ygiene™, Collagiene™, Spore No More™and the tagline SCIENCE TO SAVE LIVES & PROTECT THE ENVIRONMENT™. Intellectual Property We believe our patent claims are unique within our chemical composition space.We believe prior lab and field tests completed by us have verified approximately 80 potential applications.As we continue to utilize our technology platform and complement our product offerings, we plan to protect our technology and products by filing appropriate patent applications covering such technology. 9 We currently have three pending utility patent applications filed with the United States Patent & Trademark Office, or the USPTO, directed to compositions of matter of our formulations, our manufacturing process and a number of applications.In addition, we have pending patent applications in Japan, Europe, Mexico, China, and New Zealand.We also have a pending patent application with the Patent Cooperation Treaty, or PCT, which can potentially be filed in any of the member countries.We cannot assure you, however, that we will be able to obtain or maintain any Intellectual Property for our formulations.See“Item 1A.Risk Factors - If we are unable to obtain, maintain or defend patent and other intellectual property ownership rights relating to our technology, we may not be able to develop and market products based on our technology, which would have a material adverse impact on our results of operations and the price of our common stock.” Trademarks In April 2005, the Company filed in the US Patent and Trademark Office (the “USPTO”) an application for the registration of the trademarks BioNeutral™, Ogiene®and Ygiene®, based on our intent to use each of these marks in commerce.In April 2006, the USPTO issued notices of allowance signifying that each of these trademarks was entitled to registration after timely submission of statements of use, including evidence that such trademarks have been properly used in commerce.From June through November of 2008, however, the Company’s applications for each of these trademarks were declared abandoned by the USPTO, since the Company inadvertently failed to timely file the appropriate statements of use with respect to each trademark within the six-month period from the date the USPTO issued the respective notices of allowance.In July 2009, the Company submitted again applications for each of these trademarks as well as the Company’s tagline SCIENCE TO SAVE LIVES & PROTECT THE ENVIRONMENT®; however, the Company learned that PURE Bioscience, a company focused on the development and commercialization of bioscience products, had filed application for the registration of the trademarks BioNeutral™ and Ygiene® prior to the Company’s resubmission of its applications.Subsequently in 2011, the Company received trademark registration from the USPTO for Ygiene®, Ogiene®and the Company’s tagline SCIENCE TO SAVE LIVES & PROTECT THE ENVIRONMENT®. The Company intends to pursue with the Trademark Trial and Appeal Board an opposition to PURE Bioscience's application with respect to BioNeutral™. The Company cannot assure you that it will be successful in such opposition.In May 2011, the Company received notice that PURE Bioscience filed a petition with the USPTO for cancellation of the Company’s Ygiene® registration.The Company is pursuing a vigorous opposition to the petition for cancellation; however the Company cannot assure you that it will be successful with such opposition on a timely basis, if at all. We have entered into confidentiality agreements with certain third parties in an attempt to protect our trade secrets, including the processes, concepts, ideas and documentation associated with our technologies.We have entered into such agreements with our directors, officers and employees.Accordingly, we may not have sufficient protections for our technology and our competitors could acquire and use information that we consider to be our trade secrets and we may not be able to compete effectively. Most of our competitors have substantially greater financial, marketing, technical and manufacturing resources than we have and we may not be profitable if our competitors are also able to take advantage of our trade secrets. Research and Development We conduct our primary research and development activities in-house, and use third-party laboratories to conduct independent testing. Research and development expenditures were approximately $631,000 and $265,000 for the fiscal year ended October 31, 2011 and 2010, respectively.No amounts incurred for Research and Development were borne directly by customers. Manufacturing We currently have limited manufacturing capabilities.If and when we have available capital resources, we anticipate considering engaging (1) a contract manufacturers to produce finished products, which can be resold to our distributors/customers in Germany and after we obtain the requisite EPA and/or U.S. Food & Drug Administration clearance, in the United States; and (2) a contract manufacturer to produce the component which may be sold to a customer who may manufacture the finished products for mass distribution using the customer’s brand name. The active and inactive ingredients in our concentrated and ready-to-use products are readily available from multiple chemical supply companies. 10 Raw Materials The active and inactive ingredients in our concentrated and ready-to-use products are readily available from multiple chemical supply companies Governmental Regulation The marketing and sale in the United States and foreign countries of some of our current products and the products we may develop in the future are and may be subject to U.S. and foreign governmental regulations, respectively, which regulations vary substantially from country to country. The time required in obtaining registration, clearance or approval by the United States or any foreign country may cannot be determined with certainty, and each jurisdiction may have varying requirements may be different. There can be no assurance that we will be successful in obtaining or maintaining necessary registrations, clearances or approvals to market any of our current or future products in the United States or certain foreign countries. Some of our current or future products are or may be subject to the Federal Insecticide, Fungicide and Rodenticide Act, or FIFRA.The objective of FIFRA is to provide federal control of pesticide distribution, sale, and use. All pesticides used in the United States must be registered with or licensed by the EPA.Registration assures that pesticides will be properly labeled and that, if used in accordance with specifications, they will not cause unreasonable harm to the environment.Use of each registered pesticide must be consistent with use directions contained on the label or labeling.Each application for registration of a pesticide product with the EPA must include the results of laboratory testing conducted in accordance with the EPA's Good Laboratory Practice Standards (GLP), which standards are designed to ensure the quality and integrity of test data submitted to the EPA in support of a pesticide product registration. These laboratory tests generally are conducted to demonstrate the efficacy, toxicity and certain physical characteristics of the pesticide product.When the GLP testing for a pesticide product is complete, an application demonstrating that the product candidate does not have unreasonable adverse impacts on health or the environment and that is effective for its intended use must be submitted to the EPA for its consideration.The registration application must include the proposed product label and claims to be made for the product and explain permissible uses and required conditions for use; it must include data to support registration relating to product and residue chemistry, toxicology, environmental fate, eco-toxicology, exposure data, and for public health pesticides such as antimicrobials, efficacy data consistent with EPA’s data requirement standards.The EPA reviews, evaluates, and analyzes the required data over a period of months, ranging from 6-8 months upwards to 20 or more, depending on the complexity of the product and its usage, whether its active ingredient has been registered previously and other factors.A cost-benefit analysis of the scientific data based on environmental, societal and economic variables is used by the EPA to determine the acceptable uses and conditions for use of the pesticide.The standard of analysis requires that the pesticide and its acceptable uses not cause harm to human health with reasonable certainty or pose unreasonable risks to the environment.During its review, the agency may request that studies need to be repeated, or additional studies may need to be conducted and new data submitted.The EPA staff evaluates risk assessment results and makes a decision based on risks versus benefits in light of the proposed use of the product.The EPA also may require changes in proposed labeling, uses, and application methods to mitigate risks to human health or the environment.For a new product with a new active ingredient that has low risk, the estimated time for the EPA to complete review of a registration submission is approximately 15 months.See “Item 1A.Risk Factors - We may not obtain the necessary U.S. or worldwide regulatory registrations, clearances or approvals to commercialize our products, and if we cannot commercialize our products, we will not become profitable.” Our current or future products also are or may be subject to the Toxic Substance Control Act of 1976, or TSCA.TSCA provides the EPA with authority to require reporting, record-keeping and testing requirements, and restrictions relating to chemical substances and/or mixtures.Certain substances are generally excluded from TSCA, including, among others, food, drugs, cosmetics and pesticides. TSCA addresses the production, importation, use, and disposal of specific chemicals including polychlorinated biphenyls (PCBs), asbestos, radon and lead-based paint.If we determine that our products contain orconstitute any “new chemical substances,” we are required to file a premanufacture notice (PMN) with the EPA 90 days before the start of production, andmust include information about the chemical identity of the substance,byproducts, production volume, and descriptions of uses, human exposure and disposal practices, and any relevant test data.The EPA will at the end of the 90 day period issue a regulatory decision dropping the substance from any further review or, if not, specifying the need for additional review or other action, including any regulatory constraints upon production. The marketing and sale of any of our current or future product in the United States for use on or in the human body also will require pre-clearance by the FDA.We understand that the FDA pre-clearance process typically takes from approximately 15 to 19 months, depending upon the type, complexity and novelty of the product candidate. 11 We also are subject to regulation by the U.S. Federal Trade Commission, or FTC, with respect to our environmental marketing claims.Products advertised as eco-friendly and “green” cleaning products must conform to the FTC's Guides for the Use of Environmental Marketing Claims.In the event the FTC were to determine that any of our products are not in compliance with such guides, the FTC could bring enforcement actions on the basis that our marketing claims are false or misleading, which if successful, could subject us to fines or other penalties which could have a material adverse effect on our operations. Our Ygiene™ formulations are considered pesticides under FIFRA and require registration with the EPA and approval of each proposed disinfectant claim to be made.We have obtained EPA registration of our Ygiene™ formulation for disinfectant claims with respect to the Hospital and Industrial Application. Our Ygiene™ professional disinfectant product and multipurpose cleaner and disinfectant product were registered with the German Bundesanstalt für Arbeitsschutz und Arbeitsmedizin, a German government sanctioned institute for safety and health, on January 5, 2010 and November 30, 2009, respectively.As a result of such registrations, we are permitted to sell such Ygiene™-based products in Germany.We have not sold any of our products in Germany and currently do not have adequate resources to attempt to make any such sales or to have our products manufactured for sale. Our Ogiene™ formulations, which do not rely upon antibiotic or pesticide activity, are not regulated under FIFRA.All of the active ingredients of our Ogiene™ formulations are already on the Chemical Substance Inventory maintained by the EPA under TSCA and therefore are not subject to additional requirements under TSCA. If we intend to market and sell any of our formulations as a skin sanitizer, to sterilize medical equipment or otherwise for use on or in the human body, we will need to obtain pre-clearance from the FDA.We have not submitted any of our formulations for clearance by the FDA and do not anticipate seeking FDA clearance for any of our formulations unless and until the requisite EPA registration for such formulation is obtained.If we were to seek FDA clearance for any of our formulations, we anticipate that the total cost to us for each pre-clearance would be approximately $400,000. Employees As of February 3, 2012, we had three full-time employees. We have part-time consultants devoting time to us.None of our employees are represented by union or collective bargaining agreements. We believe that our relationships with our employees are good. Advisory and Consultant Agreements Advisory Agreement On August 26, 2009, the Company entered into an advisory agreement (the “Original Agreement”) with the Chertoff Group, LLC (“Chertoff Group”) wherebyChertoff Groupagreed to provide certain professional services to the Company. The Agreement provided for a monthly advisory fee payable by the Company to Chertoff Group of $75,000 per month.In addition, the Agreement obligated the Company to make an equity award to Chertoff Group in the form of restricted stock or restricted stock units representing the right to receive, on a fully diluted basis, 10% of Company’s common stock on terms to be mutually agreed by the Company and Chertoff Group. On February 3, 2010, we and Chertoff Group entered into aFirst Amendment to the Advisory Agreement (the “Amendment”) which amends the Original Agreement.The Amendment modifies, among other things, the scope of services to be provided under the Original Agreement by Chertoff Group and reduces the monthly fee for such services to $28,000 per month during the term of the Original Agreement. In connection with the execution and delivery of the Amendment, we also entered into a Stock AppreciationRights Agreement (the "SAR Agreement"),aRegistered Stock Unit Agreement (the"RSU Agreement") and a Registration Rights Agreement, dated as of February 3, 2010, with Chertoff Group(the “Registration Rights Agreement” and together with the SAR Agreement and the RSU Agreement, the “Equity Award Agreements”).The Equity Award Agreements evidence the terms of the equity awards required to be made to Chertoff Group pursuant to the Amendment with Chertoff Group.We relied on the exemption from registration provided by Section 4(2) of the Securities Act of 1933, as amended, in issuing the securities covered by the Equity Award Agreements. 12 On or about June 28, 2010, Chertoff Group informed the Company that Chertoff Grouphad terminated the August 26, 2009 Advisory Agreement, as amended between Chertoff Group and the Company. Pursuant to the SAR Agreement, we granted 7,442,725 stock appreciation rights to Chertoff Group evidencing the Chertoff Group’s right to receive, for each stock appreciation right (“SAR”) exercised, up to the number of shares of our common stock(the “SAR Shares”) equal in value to the excess of the Fair Market Value of one share of common stock on the date of exercise (as defined in the SAR Agreement) over $0.186.The SARs shall vest on a cumulative basis according to the following vesting schedule:25% shall vest on September 1, 2010, an additional 25% shall vest on September 1, 2011, and the remaining 50% shall vest on September 1, 2012.In addition, such vesting shall accelerate and fully vest upon the occurrence of certain events specified in the SAR Agreement, including a Change in Control of our company (as defined in the SAR Agreement). Pursuant to the RSU Agreement, we granted to Chertoff Group the right to receive on the “Delivery Date” (as defined in the RSU Agreement) a number of shares of common stock (the “RSU Shares,” and together with the SAR Shares, the “Chertoff Group Shares”) equal to “A” divided by “B,” where “A” equals 1,384,346.85, and “B” equals the greater of (i) the Fair Market Value of a share of common stock on the Delivery Date (as defined in the RSU Agreement) and (ii) $0.186.The RSU Agreement defines “Delivery Date” as the earlier to occur of January 2, 2013 and the date that is immediately prior to a Change in Control of our company (as defined in the RSU Agreement).The RSUs shall vest on a cumulative basis according to the following vesting schedule:25% shall vest on September 1, 2010, 50% shall vest on September 1, 2011 and 100% shall vest on September 1, 2012.In addition, such vesting shall accelerate and fully vest upon the occurrence of certain events specified in the RSU Agreement, including a change in control of our company (as defined in the RSU Agreement). The Company holds the opinion of which the SAR and RSU Shares were not earned by the Chertoff Group under the terms provided for within the agreements.Therefore, the Company has not issued the SAR’s or RSU Shares, nor does it intend to. Accordingly, the Company has not recorded any expense in connection with the SAR’s or RSU Shares. Consulting Agreement During the first quarter of fiscal 2009, we entered into consulting agreements with each of Khasar Investments Limited, Kachiun Investments Limited, Indus Limited, Orient Arts Limited and Style Asia Limited (collectively, the “Consulting Agreements”).The Consulting Agreements with the consultants other than Style Asia Limited related to proposed commercial activities of our company in Japan, South Korea, Israel, New Zealand and Australia (collectively, the “Non-EU Territories”).The Consulting Agreement with Style Asia Limited related to proposed commercial activities of our company in the United Kingdom, France and Germany (the “EU Territories”).Each of the Consulting Agreements has a term that expires three years from the date of such agreement, subject to extension in certain instances.We issued an aggregate of 11,300,000 shares of our common stock as partial consideration for the service obligations contained in the Consulting Agreements, 1,500,000 shares of which were issued to Khasar Investments Limited, 800,000 shares of which were issued to Kachiun Investments Limited, 2,500,000 shares of which were issued to Indus Limited, 3,400,000 shares of which were issued to Orient Arts Limited, and 3,100,000 shares of which were issued to Style Asia Limited.The Consultant Agreement with Style Asia Limited was terminated, effective February 24, 2010, for no additional consideration, beyond the shares issued at inception of the agreement.We have determined that we will not be able to avail ourselves of any services to be provided under the Consultant Agreements relating to the Non-EU Territories prior to the expiration of the initial term of each such agreement. On February 24, 2010 the company terminated the above Consulting Agreements and no compensation or reimbursement of expenses or other amount is due or owed by the Company pursuant to such agreements. ITEM 1A.RISK FACTORS An investment in our common stock is speculative and involves a high degree of risk. You should carefully consider the risks described below, together with the other information contained in this Annual Report on Form 10-K.The risks described below could have a material adverse effect on our business, financial condition and results of operations. 13 Risks Related to Our Business We have generated no meaningful product revenues to date and will need to raise additional funds in the near future.If we are unable to obtain the funds necessary to continue our operations, we will be required to delay, scale back or eliminate certain of our product development activities and may not continue as a going concern. We have not generated significant product revenues to date.We incurred net losses of approximately $2.819 million, after consideration of $224,812 attributable to the Non-Controlling interest's share of the net loss, for the year ended October 31, 2011.For the year ended October 31, 2010, we had net losses of approximately $3.502 million, after consideration of $331,728 attributable to the Non-Controlling interest's share of the net loss, for the year ended October 31, 2010.Our auditors have concluded that our net losses negative cash flow and accumulated deficit as of October 31, 2011 raise substantial doubt about our ability to continue as a going concern. For the current 2012 fiscal year, we have a total of $2.4 million committed to the Company in the form of equity financing, which to date, we have received $600,000.We may need to raise substantial additional funds or take other measures within the current fiscal year in order to continue our operations.Our future capital requirements will depend on numerous factors, including: · the results of studies relating to the efficacy and impacts on health and the environment of our products; · the scope and results of our research and development efforts; · the time required to obtain regulatory registrations, clearances or approvals; · our ability to establish and maintain marketing alliances and collaborative agreements; and · the cost of our internal marketing activities. Our ability to accurately project revenues and expenses can be significantly impacted by unforeseen events, developments and contingencies that cannot be anticipated.As such, there can be no assurance that our plans to raise additional financing will be successful or sufficient in order to sustain our operations over the next year. It is difficult for companies like ours to raise funds in the current economic environment and additional financing may not be available on acceptable terms, if at all.If adequate funds are not available, we will be required to delay, scale back or eliminate our product development activities or operations or obtain funds through arrangements with collaborative partners or others that may require us to relinquish rights to certain of our technologies or products that we would not otherwise relinquish. We are the subject of an ongoing investigation by the SECthat could have a material adverse impact on our business. As described under “Item 3.Legal Proceedings”, on October 1, 2009, the SEC issued a formal order of investigation to us regarding possible securities laws violations by us and other persons.The investigation concerns the process by which we became a publicly traded entity, trading in our shares, and disclosure and promotion of developments in our business.The SEC has requested that we deliver certain documents to the SEC.We have incurred, and expect to continue to incur, significant costs in responding to such investigation.Any adverse findings by the SEC in connection with such investigation could have a material adverse impact on our business, including our ability to continue to operate as a publicly traded company. Our directors and executive officers do not have experience in public company matters, which could impair our ability to comply with legal and regulatory requirements. Some of our directors and executive officers have almost no public company management experience.This could impair our ability to comply with legal and regulatory requirements such as the Sarbanes-Oxley Act of 2002 and applicable federal securities laws including filing required reports and other information required on a timely basis.In fiscal 2009 we failed to meet the filing deadline for two periodic reports.There can be no assurance that our management will be able to implement and affect programs and policies in an effective and timely manner that adequately respond to increased legal, regulatory compliance and reporting requirements imposed by such laws and regulations.Our failure to comply with such laws and regulations could lead to the imposition of fines and penalties, affect our ability to operate as a publicly traded company and further result in the deterioration of our business. 14 Management has concluded that our internal controls over financial reporting were ineffective as of October 31, 2011. Effective internal controls are necessary for us to provide reliable financial reports and effectively prevent fraud.We are required to maintain a system of internal control over financial reporting, which is defined as a process designed by, or under the supervision of, our principal executive officer and principal financial officer, or persons performing similar functions, and effected by our board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with accounting principles generally accepted in the United States of America. The areas of our internal control over financial reporting requiring improvement were generally with respect to our financial statement close process, our entity level controls (including with respect to disbursements from bank accounts), recording of stock issuances, our functional controls and our segregation of duties.See discussion under “Item 9A.Controls and Procedures” Our management has determined that we had not consistently followed established internal control over financial reporting procedures related to the analysis, documentation and review of selection of the appropriate accounting treatment for certain transactions. Although we have assigned priority to the improvement in our internal control over financial reporting and have taken certain actions, and plan to continue to take, action in furtherance of such improvement, we cannot assure you that the above-mentioned areas will be fully remedied.Moreover, we cannot assure you that we will not, in the future, identify further areas requiring improvement in our internal control over financial reporting.We cannot assure you that the measures we have taken or will take to remediate any areas in need of improvement will be effective or that we will implement and maintain adequate controls over our financial processes and reporting in the future as we continue our growth. If we are unable to establish appropriate internal financial reporting controls and procedures, it could cause us to fail to meet our reporting obligations, result in additional restatements of our financial statements, harm our operating results, subject us to regulatory scrutiny and sanction, cause investors to lose confidence in our reported financial information and have a negative effect on the market price for shares of our common stock.In addition, we may incur significant expenses in connection with restating our previously reported financial statements and remediating the weaknesses in our internal control over financial reporting which could have a negative effect on our operating results. We failed to file federal tax returns for the fiscal years ended December 31, 2007 and the ten months ended October 31, 2008 and for the fiscal year ended October 31, 2010 and 2009. We have also failed to file any New Jersey state tax returns.We cannot assure you that we will not incur fines and penalties for failure to file such tax returns. We have a non-controlling interest in our subsidiary BioNeutral Laboratories. We currently hold approximately 96% of the outstanding interests in our subsidiary, BioNeutral Laboratories.We did not receive consents to the Share Exchange from all common and preferred shareholders of BioNeutral Laboratories, and we have accounted for those shareholders who did not sign consents as holders of the remaining 4% outstanding interests in BioNeutral Laboratories as not have received shares in BioNeutral.As described in “Item I Business Company Overview” the Share Exchange Consents did not specify the number of shares of BioNeutral Laboratories common stock to be exchanged by the Consenting Shareholder and did not affirmatively make the representation and warranties to be made by our stockholders as set forth in the Share Exchange Agreement.In light of such omissions, there can be no assurances that a shareholder will not challenge the validity of its consent and request a rescission offer in respect of shares of common stock issued to such person.There can also be no assurances that in light of the content of such Share Exchange Consent, we had a basis for a valid private placement of our common stock issued in the Share Exchange and that we will not be requested to conduct a rescission offer. 15 In addition, we believe that the shareholders who consented to the Share Exchange and were issued shares of our common stock failed to deliver to us the stock certificates representing their shares of common stock and Series A Preferred Stock of BioNeutral Laboratories and may claim they also have an ownership interest in BioNeutral Laboratories.Although we would challenge any such claims, we cannot assure you that we would prevail, in which case our percentage ownership interest in BioNeutral Laboratories would decrease.In addition, any litigation with respect to such claims could result in substantial costs, diversion of management's attention and diversion of our resources.The size and uncertainty with respect to the Non-Controlling interest in BioNeutral Laboratories may make it difficult for us to raise capital, and even if we were to raise capital, would result in dilution to our stockholders at the public company level that is not experienced by stockholders that are part of the Non-Controlling interest, each of which would have a material adverse effect on our financial position. We have a limited operating history on which to evaluate our potential for future success and to determine whether we will be able to execute our business plan.This makes it difficult to evaluate future prospects and the risk of success or failure of our business. We have not commenced the marketing and sale of our bioneutralizer, odor controllers and antimicrobial applications and have generated no significant revenues to date.Consequently, our historical results of operations may not give you an accurate indication of our future results of operations or prospects.You must consider our business and prospects in light of the risks and difficulties we will encounter as an early-stage company in a new and rapidly evolving market.These risks include: · our ability to obtain regulatory registration, clearance or approval of our products; · our ability to effectively and efficiently market and distribute our products through our sales force and third-party distributors; · the ability of manufacturers utilized by us to effectively and efficiently manufacture our products; · our ability to obtain market acceptance of our current products and future products that may be developed by us; · our ability to sell our products at competitive prices which exceed our per unit costs; · our ability to adequately protect our intellectual property; · our ability to attract and retain key business development, technical and management personnel; and · our ability to effectively manage our anticipated growth. We may not be able to address these risks and difficulties, which could materially and adversely affect our revenues, operating results and our ability to continue to operate our business.There can be no assurance that we will be able to achieve or sustain profitability, or generate sufficient cash flow to meet our capital and operating expense obligations.As a result, you could lose your entire investment in our stock. We currently are not profitable and may never become profitable, which could negatively impact the value of our common stock. We have a history of losses and expect to incur substantial losses and negative operating cash flow for the foreseeable future, and we may never achieve or maintain profitability.Even if we succeed in developing and commercializing one or more of our products, we expect to incur substantial losses for the foreseeable future and may never become profitable.We also expect to continue to incur significant operating and capital expenditures and anticipate that our expenses will increase substantially in the foreseeable future as we: · continue to undertake development and laboratory testing for our product candidates; · seek regulatory registrations, clearances or approvals for our products; · implement additional internal systems and infrastructure; · lease additional or alternative office facilities; and · hire additional personnel. 16 We also expect to experience negative operating cash flow for the foreseeable future as we fund our operating losses and capital expenditures.As a result, we will need to generate significant revenues in order to achieve and maintain profitability. We may not be able to generate these revenues or achieve profitability in the future.Our failure to achieve or maintain profitability could negatively impact the value of our common stock. We may not obtain the necessary U.S. or worldwide regulatory registrations, clearances or approvals to commercialize our products, and if we cannot commercialize our products, we will not become profitable. We will need to register as pesticides with the EPA certain of our products we intend to commercialize in the U.S. and to obtain similar registrations from the EPA equivalent regulatory authorities in foreign jurisdictions to commercialize our product candidates in those jurisdictions.We also may need to obtain FDA clearance to commercialize any of our products we intend to market for human application. Some of our current or future products are or may be subject to FIFRA.In order to market or sell any of our formulations that constitute pesticides, including our Ygiene ™ formulation, such formulations must be registered or licensed by the EPA.Each application for registration of a pesticide product by the EPA must include the results of laboratory testing conducted, which tests must be conducted in accordance with GLP to ensure the quality and integrity of test data submitted to the EPA in support of a pesticide product registration.If and when the GLP testing for a pesticide product is complete, we will need to submit to the EPA an application demonstrating that the product candidate is effective for its intended use and when used in accordance with recognized practice, will not cause “unreasonable adverse effects” to humans or the environment.Satisfaction of the EPA’s regulatory requirements typically requires from nine to over twenty months to complete, depending upon the type, complexity and novelty of the product and requires substantial resources for research, development and testing.We cannot predict whether our research and testing will result in products that the EPA finds effective for indicated uses and consistent with applicable regulatory standards regarding effects on humans or the environment.Testing, preparation of necessary applications and the processing of those applications by the EPA is expensive and time consuming.We do not know if the EPA will act favorably or quickly in making such reviews, and significant difficulties or costs may be encountered by us in our efforts to obtain EPA registration.The EPA also may place conditions on registrations that could restrict commercial applications of such products.Product registrations may be withdrawn if compliance with regulatory standards is not maintained or if problems occur following initial marketing. The EPA has substantial discretion in the registration process and may require us to conduct additional testing or to perform post-marketing studies.The registration process may also be delayed by changes in government regulation, future legislation or administrative action or changes in EPA policy that occur prior to or during our regulatory review.Delays in obtaining regulatory registrations, clearances or approvals may: · delay commercialization of, and our ability to derive product revenues from, our product candidates; · impose costly procedures on us; and · diminish any competitive advantages that we may otherwise have. Even if we comply with all EPA requests, the EPA ultimately may reject any or all of our future applications. We cannot be sure that we will ever obtain registration of any of our antimicrobial products.Failure to obtain EPA registration of any of our antimicrobial products will severely undermine our business by reducing our number of salable products and, therefore, corresponding product revenues. In foreign jurisdictions, we must obtain similar regulatory approvals from the appropriate authorities before we can commercialize our products.Foreign regulatory registration, clearance or approval processes generally include all of the risks associated with the EPA registration procedures described above.We have not yet made any determination as to which foreign jurisdictions we may seek regulatory approval in and have not undertaken any steps to obtain approvals or register our products for sale in any foreign jurisdiction other than Germany. Independent GLP tests are very expensive, time consuming and difficult to design and implement. Independent GLP tests are very expensive and difficult to design and implement, in part because they are subject to rigorous regulatory requirements. The laboratory testing process is also time consuming. The GLP laboratory tests with respect to the impacts on health and the environment of our Ygiene™ formulation was completed in January 2010, with positive result for submission to the EPA. The GLP laboratory tests with respect to the efficacy and physical characteristics of the Ygiene™ formulation was completed during July 2010.On August 19, 2010, the Company submitted its application to the U.S. Environmental Protection Agency of the Company’s Ygiene antimicrobial for approval for use as a bactericide, fungicide, sporicide on hard, non-porous surfaces in hospitals, health care facilities and other commercial uses. The Company received approval and registration for Ygiene 206 on February 28, 2011. 17 If other products we may develop in the future are completed as planned, we cannot be certain that their results will support our product claims.The GLP testing may fail to demonstrate that our product candidates are effective for indicated use or meet the EPA's standards with respect to the impacts on health and the environment.This failure would cause us to abandon a product formulation and may delay development of other products. Any delay in, or termination of, GLP testing will delay the filing of our applications with the EPA and, ultimately, our ability to commercialize our products and generate product revenues. If our efforts to achieve and maintain market acceptance of our products are not successful, we will not attain profitability. We have invested a significant portion of our time and financial resources in the development and commercialization of our Ygiene™ and Ogiene™ formulations.We expect that sales of our Ygiene™ and Ogiene™ formulations will constitute a substantial portion, or all, of any revenues in future periods.Failure to obtain market acceptance for Ygiene™ and Ogiene™ formulations, whether as a result of competition, lack of customer demand, lack of product effectiveness and safety, or any other factor, would have a materially adverse effect on our business, financial condition and results of operations. Even if our products achieve market acceptance, we may not be able to maintain product sales or other forms of revenue over time if new products or technologies are introduced that are more favorably received or are more cost-effective than our products or otherwise render our products less attractive or obsolete. We are subject to regulation by the FTC with respect to our environmental marketing claims and any other advertising claims, and if we fail to comply with such regulation, we could become subject to fines or other penalties which could have a material adverse effect on our operations. We expect to advertise some of our products as “eco-friendly” and “green” cleaning products and must conform with the FTC's Guides for the use of Environmental Marketing Claims.In the event the FTC were to determine that our products are not in compliance with such guides, the FTC could bring enforcement actions against us on the basis that our marketing claims are false or misleading, which if successful, could subject us to fines or other penalties which could have a material adverse effect on our operations. The specialty chemical products market is highly competitive and we may not be able to compete effectively. Our Ogiene™ and Ygiene™products will compete in highly competitive markets dominated by extremely large, well financed domestically and internationally recognized chemical and pharmaceutical companies.We believe substantially all of our competitors have greater financial resources than we do in the areas of sales, marketing, and branding and product development.Many of our competitors also already have well established brands and distribution, and we expect to face additional competition from these competitors in the future.Focused competition by larger chemical and pharmaceutical corporations could substantially limit or eliminate our potential market share and ability to profit from our products and technologies. The specialty chemical products market is susceptible to rapid change, and developments by competitors with greater resources may render our products or technologies uneconomical or obsolete.Our ability to compete will depend upon our ability to quickly develop marketable products, brand recognition and novel distribution methods, and to displace existing, established and future products in our relevant target markets.We may not be successful in doing so and may not become profitable. If we are not able to manage rapid growth effectively, we may not become profitable. Our success will depend upon the expansion of our operations and the effective management of our growth, which will place a significant strain on our management and on our administrative, operational and financial resources.The growth in the size and geographic range of our business will place significant demands on management and our operating systems.Our ability to manage our growth effectively will depend on our ability to, among other things: 18 · attract additional management personnel; · develop and improve our operating systems; · hire, train, and manage an employee base; and · maintain adequate service capacity. There can be no assurance that we will be able to effectively manage growth and build the infrastructure necessary to achieve our plans for growth.If we are unable to manage our growth effectively, our business may suffer. Our success depends on our ability to retain our key personnel and the loss of any of our key personnel may materially and adversely affect our operations and our ability to execute our growth strategy. Our present and future performance will depend on the continued service of our senior management personnel. Our key employee is Dr. Andy Kielbania, our Chief Scientific Officerand Interim Chief Executive Officer.We currently have a 2 year contract with Mr. Kielbania as our Chief Scientific Officer.The loss of the services of this individual could have a material and adverse effect on us and our stock price may decline. In addition, our ability to execute our business plan is dependent on our ability to attract and retain additional highly skilled personnel. We currently do not have long term employment agreements with our officers.We do not maintain any key man life insurance on any of our key personnel. Because competition for highly qualified business development and scientific personnel is intense, we may not be able to attract and retain the employees we need to support our planned growth. To successfully meet our objectives, we must attract and retain highly qualified business development and scientific personnel with specialized skill sets focused on the industries in which we compete, or intend to compete.Competition for qualified business development and scientific personnel can be intense.Our ability to meet our business development objectives will depend in part on our ability to recruit, train and retain top quality people with advanced skills who understand our technology and business.In addition, it takes time for our new personnel to become productive and to learn our business.If we are unable to hire or retain qualified business development and scientific personnel, it will be difficult for us to sell our products or to license our technology, and we may experience a shortfall in revenue and not achieve our anticipated growth. We may become subject to product liability claims, as a result of which we could incur substantial liabilities and be required to limit commercialization of our products, which could adversely affect our business. If we are able to sell any of our products for use by consumers and institutions, we may become liable for any damage caused by our products, whether used in the manner intended or not.Any such claim of liability, whether meritorious or not, could be time-consuming, result in costly litigation, damage our reputation and/or require us to limit the commercialization of our products.Although we maintain general liability insurance, our insurance may not cover potential claims of the types described above and may not be adequate to indemnify for all liabilities that may be imposed.Any imposition of liability that is not covered by insurance or is in excess of insurance coverage could harm our business and operating results, and you may lose some or all of any investment you have made, or may make, in our common stock. If we are unable to obtain, maintain or defend patent and other intellectual property ownership rights relating to our technology, we may not be able to develop and market products based on our technology, which would have a material adverse impact on our results of operations and the price of our common stock. We rely and expect in the future to rely on a combination of patent, trademark, trade secret and copyright law, and contractual restrictions to protect the proprietary aspects of our technology and business. These legal protections afford only limited protection for our intellectual property and trade secrets.Unauthorized parties may attempt to copy aspects of our proprietary technology or otherwise obtain and use information that we regard as proprietary.As a result, we cannot assure you that our means of protecting our proprietary rights will be adequate, and the infringement of such rights could have a material negative impact on our business and on our results of operations. 19 We have filed U.S. and foreign patent applications for our intellectual property as well as applications in the U.S. and European Community for the registration of our trademarks, BioNeutral ™ Ygiene ™and Ogiene ™. We have also filed an application in the U.S. to register our tagline SCIENCE TO SAVE LIVES & PROTECT THE ENVIRONMENT™.We may not be successful in obtaining the Intellectual Property or trademark registrations, and we may be unable to obtain additional patent and trademark protection in the future.Further, the scope of the Intellectual Property and trademarks we may obtain could potentially be inadequate to encompass our commercial operations.Furthermore, legal standards relating to the validity, enforceability and scope of protection of intellectual property rights are uncertain.It is possible that, despite our efforts, competitors or others will create and use products in violation of our Intellectual Property and/or adopt service names similar to our service names or otherwise misappropriate our intellectual property.Such patent infringement or misappropriation could have a material adverse effect on our business.Any unauthorized production of our products, whether in the U.S. or overseas, would or could reduce our own sales of products, thereby reducing, perhaps significantly, our actual or potential profits.Adopting similar names and trademarks by competitors could lead to customer confusion.Any claims or customer confusion related to our trademarks could negatively affect our business. Litigation or other action may be necessary to enforce our intellectual property rights and protect our trade secrets.If third parties apply to register our trademarks in the U.S. or other countries, we may oppose those applications and may be required to participate in proceedings before the regulatory agencies who determine priority of rights to such trademarks.We currently are opposing applications for registration by a third party of our trademark BioNeutral ™; however, there can be no assurance that we will prevail with such opposition.Such administrative proceedings and any other litigation or adverse priority proceeding could result in substantial costs and diversion of resources, and could seriously harm our business and operating results.See “Item 3.Legal Proceedings.” To the extent that we operate internationally, the laws of foreign countries may not protect our proprietary rights to the same extent as do the laws of the United States.Many countries have a “first-to-file” trademark registration system.As a result, we may be prevented from registering or using our trademarks in certain countries if third parties have previously filed applications to register or have registered the same or similar trademarks.Our means of protecting our proprietary rights may not be adequate, and our competitors, or potential competitors, could independently develop similar technology. It is possible that our products infringe upon the Intellectual Property or violate the proprietary rights of others, which could have a material adverse effect on our business. In the event that products we sell are deemed to infringe upon the Intellectual Property or other proprietary rights of third parties, we could be required to modify our products or obtain a license for the manufacture and/or sale of such products and services. In such event, we cannot assure you that we would be able to do so in a timely manner, upon acceptable terms and conditions, or at all, and the failure to do any of the foregoing could have a material adverse effect upon our business.Moreover, we cannot assure you that we will have the financial or other resources necessary to enforce or defend a patent infringement or proprietary rights violation action. In addition, if our products or proposed products are deemed to infringe or likely to infringe upon the Intellectual Property or proprietary rights of others, we could be subject to injunctive relief and, under certain circumstances, become liable for damages, which could also have an adverse effect on our business. Because we have no experience selling, marketing or distributing products and no internal capability to do so, we may not be successful in marketing our products, which would adversely affect our results of operations. We currently have no significant sales.We are developing our marketing and distribution capabilities.While we anticipate having the resources in the foreseeable future to allocate to the sales and marketing of our proposed products, there is no assurance that we will be able to do so.Significant capital expenditures, management resources and time will be required to establish and develop an in-house marketing and sales force with technical expertise.There can also be no assurance that we will be able to develop in-house sales capabilities or that we will be able to market and sell our product in the United States or overseas, which would adversely affect the results of our operations. We have no distribution capabilities and expect to rely primarily on product distribution arrangements with third parties.We may license our technology to certain third parties for commercialization of certain applications.We expect to enter into additional distribution agreements and licensing agreements in the future, and we may not be able to enter into these additional agreements on terms that are favorable to us, if at all.In addition, we may have limited or no control over the distribution activities of these third parties.These third parties could sell competing products and may devote insufficient sales efforts to our products.As a result, our future revenues from sales of our products, if any, will depend on the success of the efforts of these third parties. 20 We expect to rely exclusively on a limited number of third parties to manufacture our products, and may be unable to distribute our products if any of our manufacturers are unable to manufacture our products in a timely manner or at all, which could adversely affect our results of operations. We have no experience in manufacturing products and do not intend to establish our own manufacturing facilities.We lack the resources and expertise to manufacture our own products.If we receive the requisite approvals to market and sell any of our products, we intend to contract with one or more manufacturers to manufacture our products.Our anticipated reliance on a limited number of third-party manufacturers exposes us to the following risks: · We may be unable to identify manufacturers on acceptable terms or at all because the number of potential manufacturers is limited and depending on the product formulation being manufactured may require registration, clearance or approval by the EPA or FDA.This registration, clearance or approval would require testing and compliance inspections. In addition, a new manufacturer would have to be educated in, or develop substantially equivalent processes for, production of our products after receipt of EPA or FDA registration, clearance or approval, if any. · Our third-party manufacturers might be unable to manufacture our products in the volume and of the quality required to meet our clinical and commercial needs, if any. · Our future contract manufacturers may not perform as agreed or may not remain in the contract manufacturing business for the time required to distribute our products. · Pesticide manufacturers are subject to ongoing periodic unannounced inspection by the EPA and in some cases, the FDA, and corresponding state agencies to ensure strict compliance with good manufacturing practice and other government regulations and corresponding foreign standards. We do not have control over third-party manufacturers’ compliance with these regulations and standards. · If any third-party manufacturer makes improvements in the manufacturing process for our products, we may not own, or may have to share, the intellectual property rights to the innovation. We expect to rely, in part, on third parties to develop Ogiene™ and Ygiene™-based products and they may not do so successfully or diligently. We will rely, in part, on third parties to whom we license rights to our technology to develop products containing Ogiene™ and Ygiene™ for many of the applications for which we believe Ogiene™ and Ygiene™ -based products have, or may have, market opportunities.Generally, under our contractual relationships with these third parties, we rely on the third party to fund and direct product development activities and appropriate regulatory filings.Any of these third parties may not be able to successfully develop such Ogiene™ and Ygiene™ -based products, due to, among other factors, a lack of capital, a lack of appropriate diligence, a change in the evaluation by the third party of the market potential for Ogiene™ or Ygiene™-based products, technical failures and poorer than expected test results resulting from trial use of any products that may be developed. If we are unable to timely fill orders for our products, our operations could be materially adversely impacted. In order for us to successfully market our products, we must be able to timely fill orders for our product line. Our ability to timely meet our supply requirements will depend on numerous factors including our ability to successfully maintain an effective distribution network and to maintain adequate inventories and the ability of any manufacturer we engage to adequately produce our products in volumes sufficient to meet demand.Our failure to adequately supply our products to retailers or of our manufacturer to adequately produce products to meet demand could materially adversely impact our operations. Our failure to procure adequate supplies of raw materials could delay the commercial introduction or shipment and hinder market acceptance of our products, which could materially adversely affect our business. If for any reason we are unable to obtain any of the raw materials in our products on a timely basis or at all or if the prices of such materials increase the commercial introduction and shipment of our products could be delayed or halted and the market acceptance of our products could be hindered, any or all of which could adversely affect our business. 21 Risks Related to Our Corporate Governance and Common Stock Our stock price is, and we expect it to remain, volatile, which could limit investors’ ability to sell stock at a profit. The market price of our common stock is highly volatile and could be subject to wide fluctuations in response to a number of factors some of which are beyond our control, including: • dilution caused by our issuance of additional shares of common stock and other forms of equity securities in connection with future capital financings to fund our operations and growth, to attract and retain valuable personnel and in connection with future strategic partnerships with other companies; • announcements of new acquisitions or other business initiatives by our competitors; • our ability to take advantage of new acquisitions or other business initiatives; • fluctuations in revenue from our products; • changes in the market for our products and/or in the capital markets generally; • changes in the demand for our products, including changes resulting from the introduction or expansion of newproducts; • quarterly variations in our revenues and operating expenses; • changes in the valuation of similarly situated companies, both in our industry and in other industries; • changes in analysts’ estimates affecting our company (if any), our competitors and/or our industry; • changes in the accounting methods used in or otherwise affecting our industry; • additions and departures of key personnel; • announcements of technological innovations or new products available to the our industry; • announcements by relevant governments pertaining to incentives for products utilizing our technology; • fluctuations in interest rates and the availability of capital in the capital markets; and • significant sales of our common stock, including sales by investors following registration of the shares of our common stock issued in connection with the Share Exchange Agreement and/or future investors in future offerings we expect to make to raise additional capital. These and other factors are largely beyond our control, and the impact of these risks, singly or in the aggregate, may result in material adverse changes to the market price of our common stock.In addition, the stock market in general, and the market for specialty chemical companies in particular, has experienced extreme price and volume fluctuations that may have been unrelated or disproportionate to the operating performance of individual companies.These broad market and industry factors may seriously harm the market price of our common stock, regardless of our operating performance. On the OTCBB, there will be a limited trading market for our common stock and you may not be able to resell your shares at or above the price at which you purchased your shares, or at all. Our common stock is quoted on the OTCBB.Trading volume of OTCBB stocks have been historically lower and more volatile than stocks traded on an exchange.Quoting of our stock on the OTCBB could have an adverse effect on the market price of, and the efficiency of the trading market for, our common stock, not only in terms of the number of shares that can be bought and sold at a given price, but also through delays in the timing of transactions and less coverage of us by securities analysts, if any.Trading on the OTCBB may also reduce the fair market value of our common stock and have an adverse effect on our ability to raise capital in the public of private equity markets or to acquire other companies or technologies by using common stock as consideration. Future sales of our common stock, or the perception that such sales could occur, could have an adverse effect on the market price of our common stock. As of January 24, 2012 there were approximately 105,609,092 shares of our common stock and approximately 150 holders of our common stock.Future sales of our common stock, pursuant to a registration statement or Rule 144 under the Securities Act, or the perception that such sales could occur, could have an adverse effect on the market price of our common stock.The shares of our common stock issued in connection with the consummation of the Share Exchange which is a large number of shares relative to the trading volume of our common stock, may be eligible for resale under Rule 144 following the date on which we file this Annual Report so long as the applicable conditions contained in Rule 144(i) are satisfied.The market price of our common stock could fall if the holders of these shares sell them or are perceived by the market as intending to sell them. 22 Since our common stock is classified as a “penny stock,” our common stock will be subject to rules that impose sales practice and disclosure requirements on broker-dealers who engage in certain transactions involving a penny stock. We are subject to the penny stock rules adopted by the SEC that require brokers to provide extensive disclosure to its customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our stockholders to sell their securities. Rule 3a51-1 of the Exchange Act establishes the definition of a “penny stock,” for purposes relevant to us, as any equity security that has a minimum bid price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to a limited number of exceptions which are not available to us.It is likely that our shares will be considered to be penny stocks for the immediately foreseeable future.This classification severely and adversely affects any market liquidity for our common stock. For any transaction involving a penny stock, unless exempt, the penny stock rules require that a broker or dealer approve a person's account for transactions in penny stocks and the broker or dealer receive from the investor a written agreement to the transaction setting forth the identity and quantity of the penny stock to be purchased.In order to approve a person's account for transactions in penny stocks, the broker or dealer must obtain financial information and investment experience and objectives of the person and make a reasonable determination that the transactions in penny stocks are suitable for that person and that that person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prepared by the SEC relating to the penny stock market, which, in highlight form, sets forth: · the basis on which the broker or dealer made the suitability determination; and · that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Disclosure also must be made about the risks of investing in penny stocks in both public offerings and in secondary trading and commission’s payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions.Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Because of these regulations, broker-dealers may not wish to engage in the above-referenced necessary paperwork and disclosures and/or may encounter difficulties in their attempt to sell shares of our common stock, which may affect the ability of selling shareholders or other holders to sell their shares in any secondary market and have the effect of reducing the level of trading activity in any secondary market.These additional sales practice and disclosure requirements could impede the sale of our common stock, if and when our common stock becomes publicly traded.In addition, the liquidity for our common stock may decrease, with a corresponding decrease in the price of our common stock.Our common stock are subject to such penny stock rules for the foreseeable future and our shareholders will, in all likelihood, find it difficult to sell their common stock. The market for penny stock has experienced numerous frauds and abuses which could adversely impact subscribers of our stock. We believe that the market for penny stocks has suffered from patterns of fraud and abuse. Such patterns include: · control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; · manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; · “boiler room” practices involving high pressure sales tactics and unrealistic price projections by inexperienced sales persons; · excessive and undisclosed bid-ask differentials and markups by selling broker-dealers; and · wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the inevitable collapse of those prices with consequent investor losses. 23 We believe that many of these abuses have occurred with respect to the promotion of low price stock companies that lacked experienced management, adequate financial resources, an adequate business plan and/or marketable and successful business or product. We do not expect to pay dividends in the foreseeable future. We do not intend to declare dividends for the foreseeable future, as we anticipate that we will reinvest any future earnings in the development and growth of our business.Therefore, investors will not receive any funds unless they sell their common stock, and stockholders may be unable to sell their shares on favorable terms or at all. Investors cannot be assured of a positive return on investment or that they will not lose the entire amount of their investment in the common stock. Cautionary Note Regarding Forward-Looking Statements. This Annual Report on Form 10-K may contain forward-looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act. Forward-looking statements include statements with respect to our beliefs, plans, objectives, goals, expectations, anticipations, assumptions, estimates, intentions, and future performance, and involve known and unknown risks, uncertainties and other factors, which may be beyond our control, and which may cause our actual results, performance or achievements to be materially different from future results, performance or achievements expressed or implied by such forward-looking statements. All statements other than statements of historical fact are statements that could be forward-looking statements. You can identify these forward-looking statements through our use of words such as “may,” “will,” “can,” “anticipate,” “assume,” “should,” “indicate,” “would,” “believe,” “contemplate,” “expect,” “seek,” “estimate,” “continue,” “plan,” “point to,” “project,” “predict,” “could,” “intend,” “target,” “potential,” and other similar words and expressions of the future. These forward-looking statements may not be realized due to a variety of factors, including, without limitation: · our inability to raise capital; · our failure to obtain the necessary regulatory approvals for our products; · the results of the current SEC investigation of our company; · the inability to obtain or retain customer acceptance of our products; · the failure of the market for our products to develop; · our inability to protect our intellectual property; · our inability to manage any growth; · the effects of competition from a wide variety of local, regional, national and other providers of products similar to our products; · changes in laws and regulations, including tax and securities laws and regulations and laws and regulations promulgated by the EPA, FDA and FTC. · changes in accounting policies, rules and practices; · changes in technology or products, which may be more difficult or costly, or less effective than anticipated; and · the other factors listed under this Item 1A - “Risk Factors.” All forward-looking statements are expressly qualified in their entirety by this cautionary notice. You are cautioned not to place undue reliance on any forward-looking statements, which speak only as of the date of this Annual Report on Form 10-K. We have no obligation, and expressly disclaim any obligation, to update, revise or correct any of the forward-looking statements, whether as a result of new information, future events or otherwise. We have expressed our expectations, beliefs and projections in good faith and we believe they have a reasonable basis. However, we cannot assure you that our expectations, beliefs or projections will result or be achieved or accomplished. ITEM 1B. UNRESOLVED STAFF COMMENTS Not Applicable. ITEM 2. PROPERTIES Our executive offices are located at 55 Madison Avenue, Suite 400, Morristown, NJ07960.Our office located in Morristown consists of approximately 600 square feet of office space.We currently occupy this space pursuant to a lease which began on November 1, 2011 and expires on October 31, 2012.Pursuant to the lease, we pay rent in the amount of $4,998 per month. We lease facilities at the New Jersey Institute of Technology (“NJIT”), located at 211 Warren Street, Newark, New Jersey 07103which consist of approximately 519 square feet of office space and approximately 590 square feet of laboratory space.We currently occupy this space pursuant to a lease which began on September 1, 2005 and was renewed every year since inception. The current lease has been renewed on September 1, 2011 and expires on August 31, 2012, subject to our option to renew the lease for an additional one year period on terms and conditions set forth therein.All leases at the NJIT campus are limited to a one year term.Pursuant to the lease, we are required to pay rent in the amount of $3,019 per month. Such rental payment includes all common area maintenance costs. We believe that our existing facilities are suitable as office and laboratory space, and are adequate to meet our current needs. We also believe that our insurance coverage adequately covers our current interest in our leased space. We do not own any real property for use in our operations or otherwise. 24 ITEM 3. LEGAL PROCEEDINGS On October 1, 2009, the SEC issued a formal order of investigation to the Company regarding possible securities laws violations by us and other persons.The investigation concerns the process by which the Company became a publicly traded entity, trading in the Company’s shares, and disclosure and promotion of developments in the Company’s business.The SEC has requested that the Company deliver certain documents to the SEC.The Company has, and will continue to fully cooperate with the SEC with respect to its investigation. The Company has incurred, and expects to continue to incur, significant costs in responding to such investigation.Any adverse findings by the SEC in connection with such investigation could have a material adverse impact on the Company's business, including the Company's ability to continue to operate as a publicly traded company. In April 2005, the Company filed in the US Patent and Trademark Office (the “USPTO”) an application for the registration of the trademarks BioNeutral™, Ogiene®and Ygiene®, based on its intent to use each of these marks in commerce.In April 2006, the USPTO issued notices of allowance signifying that each of these trademarks was entitled to registration after timely submission of statements of use, including evidence that such trademarks have been properly used in commerce.From June through November of 2008, however, the Company’s applications for each of these trademarks were declared abandoned by the USPTO, since the Company inadvertently failed to timely file the appropriate statements of use with respect to each trademark within the six-month period from the date the USPTO issued the respective notices of allowance.In July 2009, the Company submitted again applications for each of these trademarks as well as the Company’s tagline SCIENCE TO SAVE LIVES & PROTECT THE ENVIRONMENT®; however, the Company learned that PURE Bioscience, a company focused on the development and commercialization of bioscience products, had filed application for the registration of the trademarks BioNeutral™ and Ygiene® prior to the Company’s resubmission of its applications.Subsequently in 2011, the Company received trademark registration from the USPTO for Ygiene®, Ogiene®and the Company’s tagline SCIENCE TO SAVE LIVES & PROTECT THE ENVIRONMENT®. The Company intends to pursue the Trademark Trial and Appeal Board an opposition to PURE Bioscience's application with respect to BioNeutral™. The Company cannot assure you that it will be successful with such opposition on a timely basis, if at all.In May 2011, the Company received notice that PURE Bioscience filed a petition with the USPTO for cancellation of the Company’s Ygiene® registration.The Company intends to pursue a vigorous opposition to the petition for cancellation; however the Company cannot assure you that it will be successful with such opposition on a timely basis, if at all. Other than the foregoing, the Company is not a party to, and none of the Company’s property is the subject of, any pending legal proceedings other than routine litigation that is incidental to the Company’s business. PART II. ITEM 5.MARKET FOR REGISTRANTS COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Public Market for Common Stock Our common stock has been quoted on the OTC Bulletin Board under the symbol “BONU.OB” since February 20, 2009.Prior to February 20, 2009, there was no public trading market for our shares of common stock.The following table sets forth the range of quarterly high and low sales prices of our common stock as reported for the periods indicated: High Low January 31, 2010 $ $ April 30, 2010 $ $ July 31, 2010 $ $ October 31, 2010 $ $ January 31, 2011 $ $ April 30, 2011 $ $ July 31, 2011 $ $ October 31, 2011 $ $ January 31, 2012 $ $ As of January 15, 2012 there were approximately 150 holders of record of our common stock. 25 Dividends We have not paid any cash dividends to shareholders.The declaration of any future cash dividends is at the sole discretion of our board of directors and depends upon our earnings, if any, our capital requirements and financial position, our general economic conditions, and other pertinent conditions.It is our present intention not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, in our business operations. Unregistered Sales and Issuance of Equity Securities. The following is a description of issuances of shares of our equity securities that were not registered under the Securities Act during the year ended October 31, 2011 and which shares were not previously disclosed by us in a Quarterly Report on Form 10-Q or Current Report on Form 8-K. During fiscal 2010, the Company exchanged shares with several of the BioLabs preferred and common stockholders, all of whom exchanged their shares at a ratio of 1 share of preferred stock for 10 shares of common stock and 1 to 1 common exchange, except for four preferred stockholders and common stockholders of BioLabs who were issued an aggregate of 3,598,800 shares of common stock. These four shareholdersexchanged their shares at a ratio of 200 shares of common stock for 1 share of preferred stock and a 1 to 1 common share exchange.Although all of the exchanged shares are reflected in the financial statements as issued and outstanding, the issuance of shares to the four holders who exchanged at the higher exchange ratio is subject to dispute. As a result of the above transaction, the company is disputing the issuance2,634,730 shares of common stock. The outcome of this dispute is expected to be resolved in the near future. During the years ended October 31, 2011 and 2010, various holders of our preferred shares exchanged 24,269 and 196,238, respectively, of Series A Preferred shares into 242,690 and 1,962,380 shares of common stock at the rate of 10 common shares to one preferred share, in accordance with the term of our preferred share agreement, dated December 12, 2006. 26 Equity Issuance During the years ended October 31, 2011 and October 31, 2010, the Company issued 1,810,116 and 735,715 shares of the Company’s common stock for gross proceeds of $342,500 and $180,000, respectively, to various investors. All of such shares were issued pursuant to an exemption from registration under the Securities Act by virtue of Section 4(2) of the Securities Act.Each individual investor represented to us, among other things, that such investor is a sophisticated investor with access to all relevant information necessary to evaluate its investment and that the purchased shares were being acquired for investment purposes only. Shares Issued Pursuant to Consulting Agreements During the years ended October 31, 2011 and 2010, the Company issued an aggregate of 1,683,713 and 593,510shares of common stock for professional services having a value of $516,517 and $230,500, respectively.The shares for services were valued and issued at the prevailing quotation prices for the Company's stock at the time of issuance. Shares issued in the above paragraph are valued at the market price during the period for which services were provided. Other Equity Issuances During the years ended October 31, 2011and 2010 and in connection with the Share Exchange (as defined below),various non-controlling interests exchanged 1,199,458 and 1,572,044 shares of BioLabs common stock for the same number of shares of the Company common stock. Convertible Debt Capital Funding The Companyissued unsecured promissory notes to Michael D. Francis, (“Francis”) a shareholder and former member of the board of directors of the Company.On January 4, 2010, the Company issued (i) an unsecured promissory note in the amount of $250,000, a (ii) a second unsecured promissory note in the amount of $250,000, on March 15, 2010 of which $100,000 was drawn down by the Company on March 15, 2010 and $150,000 on April 1, 2010, (iii) a third secured promissory note in the amount of $100,000 on April 30, 2010 with an original issuance date of April 26, 2010, (v) a fourth unsecured promissory note in the amount of $25,000 on July 7, 2010, and (vi) a fifth unsecured promissory note in the amount of $75,000 on December 10, 2010 (all such notes issued to Mr. Francis are collectively referred to as the “Francis Notes”). The Companyissued six unsecured promissory notes to Capara Investments, (“Capara”). On November 13, 2009, the Company issued (i) an unsecured promissory note to Francis in the amount of $250,000, (ii) a second unsecured promissory note to Capara Investments on January 4, 2010 in the amount of $250,000, (iii) a third unsecured promissory note to Capara Investments on September 2, 2010 in the amount of $25,000, (iv) a fourth unsecured promissory note to Capara Investments on October 13, 2010 in the amount of $25,000, (v) a fifth unsecured promissory note to Capara Investments on June 1, 2011 in the amount of $50,000, a (vi) a sixth unsecured promissory note to Capara Investments on July 1, 2011 in the amount of $50,000, and a seventh unsecured promissory note to Capara Investments on October 24, 2011 in the amount of $5,000.The sole member of Capara Investments, Raj Pamani, is a former member of our Board and a shareholder of the Company(all such notes issued to Capara are collectively referred to as the “Capara Notes”). The Companyissued an unsecured promissory note to Herbert Kozlov, (“Kozlov”) a shareholder of the Company, on December 6, 2010, which issuance resulted in gross proceeds tothe Companyof $50,000 (all such notes issued to Kozlov are collectively referred to as the “Kozlov Notes”). 27 The Francis Notes, Capara Notes and the Kozlov Notes are sometimes referred to herein as the “Shareholder Notes”. The Shareholder Notes resulted in gross proceeds to the Company of $1,655,000. Each of the Shareholders Notes bears an 8% annual interest rate,is due and payable in cash on the fifth anniversary of the date of issuance, and upon consummation of a “Qualified Financing” (as defined in each of the Shareholder Notes), will automatically be exchanged for, solely at our election, either (i) securities on the same terms and conditions as those received by investors in such Qualified Financing based on an assumed exchange rate reflecting the pricing used in such financing or (ii) shares of our common stock equal to the quotient obtained by dividing (x) the then outstanding principal amount of the Shareholder Note by (y) the lower of (i) $0.69 and (ii) the Fair Market Value (as defined in the Shareholder Notes) of one share of our common stock as of the date of such exchange (the Kozlov Note provides for an exchange rate of (y) the lower of (i) $0.69 and (ii) the Fair Market Value (as defined in the Shareholder Notes) of one share of our common stock as of the date of such exchange).On each three (3) month anniversary of the issuance of each Shareholder Note, all accrued and unpaid interest shall be added to the unpaid principal amount of such note.Each of the Shareholder Notes defines“Qualified Financing” asan investment in securities of theCompany (including any financing that includes convertible indebtedness and/or warrants) occurring after the date of issuance of the Shareholder Note by an investor that is not an affiliate of our company in which we receive net proceeds greater than $500,000 (including any additional investment by the holder of the Shareholder Note or by the holder of any other 8% exchangeable promissory note) in the Qualified Financing. The Company issued two unsecured promissory notes to Blackbeth Holdings Ltd (“Blackbeth Notes”).On October 28, 2010,the Company issued (i) an unsecured promissory note to Blackbeth Holdings Ltd in the amount of $50,000 and (ii) on August 1, 2011 the Company issued (ii) an unsecured promissory note to Blackbeth Holdings Ltd in the amount of $50,000. The Companyissued an unsecured promissory note to River Falls Financial Services, LLC, (“River Falls Note”) on December 20, 2010, which issuance resulted in gross proceeds tothe Companyof $100,000. The Blackbeth Notes and the River Falls Note are sometimes referred to herein as the “Unrelated Party Notes”. The Shareholder Notes resulted in gross proceeds to the Company of $200,000. Each of the Unrelated Party Notes bears an 8% annual interest rate,is due and payable in cash on the fifth anniversary of the date of issuance, and upon consummation of a “Qualified Financing” (as defined in each of the Unrelated Party Notes), will automatically be exchanged for, solely at our election, either (i) securities on the same terms and conditions as those received by investors in such Qualified Financing based on an assumed exchange rate reflecting the pricing used in such financing or (ii) shares of our common stock equal to the quotient obtained by dividing (x) the then outstanding principal amount of the Unrelated Party Note by (y) the lower of (i) $0.40 and (ii) the Fair Market Value (as defined in the Unrelated Party Notes) of one share of our common stock as of the date of such exchange (the Blackbeth Note issued on August 1, 2011 assumes an exchange rate of (y) the lower of (i) $0.69 and (ii) the Fair Market Value (as defined in the Unrelated Party Notes) of one share of our common stock as of the date of such exchange).On each three (3) month anniversary of the issuance of each Unrelated Party Note, all accrued and unpaid interest shall be added to the unpaid principal amount of such note.Each of the Unrelated Party Notes defines“Qualified Financing” asan investment in securities of theCompany (including any financing that includes convertible indebtedness and/or warrants) occurring after the date of issuance of the Unrelated Party Note by an investor that is not an affiliate of our company in which we receive net proceeds greater than $500,000 (including any additional investment by the holder of the Unrelated Party Note or by the holder of any other 8% exchangeable promissory note) in the Qualified Financing. The Companyissued two unsecured promissory notes to Asher Enterprises, Inc. (“Asher Notes”, “the Holder”) on August 18, 2011 and September 15, 2011 (“the Issue Dates”) which issuances resulted in gross proceeds tothe Companyof $60,000 and $42,500, respectively.The notes bear an 8% annual interest rate,is due and payable with unpaid interest in cash on May 22, 2012 and June 19, 2012 (“the Maturity Dates”).The Holder may convert from time to time, and at any time during the period beginning on the date which is one hundred eighty (180) days following the Issue Dates and ending on the Maturity Dates the unpaid principal amount and interest into shares of the Company’s common stock equal at the Conversion Price which is the product obtained by multiplying 58% by the Market Price (as defined in the notes) and then dividing the then outstanding principal amount of the note by the Conversion Price as of the date of such conversion. Accrued and unpaid interest is added to the unpaid principal amount of the Director Notes, Shareholder Note, Unrelated Party Notes and the Asher Notes every three months. Interest expense on the Director Notes, Shareholder Note, Unrelated Party Notes and the Asher Notes for the year ended October 31, 2011 and 2010 was $151,771 and $87,097, respectively. As ofOctober 31, 2011 and October 31, 2010, $211,833 and $70,646, respectively, of accrued interest was added to the principal amount of the Director Notes, Shareholder Note, Unrelated Party Notes and the Asher Notes. We relied on the exemption from registration provided by Section 4(2) of the Securities Act for all such issuances of our common stock described above. ITEM 6.SELECTED FINANCIAL DATA Not applicable. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS The following discussion contains forward-looking statements and involves risks and uncertainties, including, but not limited to, those described under “Item 1. Business-Risk Factors” of this Annual Report on Form 10-K.Actual Results may differ materially from those contained in any forward-looking statements.The following discussion should be read in conjunction with the financial statements and notes thereto included elsewhere in this Annual Report on Form 10-K. 28 Company Overview We are life science specialty technology corporation that has developeda novel combinational chemistry-based technology which we believe can, in certain circumstances, neutralize harmful environmental contaminants, toxins and dangerous micro-organisms including bacteria, viruses and spores.We are focused on developing and commercializing two classes of product formulations: (1) anti­microbials, which are formulations designed to kill certain harmful microscopic living organisms, and (2) bioneutralizer, which are formulations designed to destroy certain agents that are noxious and harmful to health and/or the environment.We have not marketed any of our products and have not generated any meaningful product revenue to date. We currently are focused on the commercialization of two classes of product formulations, antimicrobials and bioneutralizer.We refer to our anti­microbial formulations as our Ygiene™ products and our bioneutralizer formulations as our Ogiene™ products.Our Ygiene ™ products are being developed to kill certain harmful microbes, including virulent gram and bacteria (which cause staph infections), viruses, yeast, mold, fungi, spores and/or certain bioterrorism agents, such as anthrax.Our Ogiene™ products are being developed to eliminate or reduce odors of many chemicals such as hydrogen sulfide, formaldehyde and ammonia, and to reduce certain greenhouse gases such as carbon dioxide and sulfur dioxide. The marketing and sale in the United States and foreign countries of some of our current products and the products we may develop in the future are and may be subject to U.S. and foreign governmental regulations, respectively, which vary substantially from country to country.The marketing and sale of our Ygiene ™products in the United States, is subject to EPA registration and in some cases, FDA clearance, and we cannot market and sell any of such products in the United States until such registration or clearance is obtained.We do not believe the marketing sale of our Ogiene ™products are subject to EPA registration or FDA clearance.We have not sold significant amounts of our Ygiene ™ or Ogiene ™ products to date.We currently are focusing our efforts and resources on obtaining the registrations, clearances and approvals necessary to marketing and selling our Ygiene ™ products in the United States; however, we cannot assure you that we will be have the financial resources to do so or that such registrations, clearances and approvals will be obtained on a timely basis, if at all. Plan of Operation Our strategic plan for our fiscal year ending October 31, 2011 was focused on leveraging developments in the United States for our Ygiene™ professional disinfectant product and continuing our work within the regulatory process of the U.S. for EPA registration of additional variations of Ygiene™.Our Ygiene™ professional disinfectant product and multipurpose cleaner and disinfectant product were registered and approved with the US EPA on February 28, 2011.Subsequently, we have registered Ygiene™ in 32 US states for sale and distribution. Our Ygiene™ was registeredwith the German Bundesanstalt für Arbeitsschutz und Arbeitsmedizin, a German government sanctioned institute for safety and health, on January 5, 2010 and November 30, 2009, respectively.As a result of such registrations, we are permitted to sell such Ygiene™ based products in Germany, although we have not sold any of our products in Germany and currently do not have adequate resources to attempt to make any such sales or to have our products manufactured for sale.We believe these registrations present us with a strong and dynamic platform for accessing well developed global markets for commercial use of our Ygiene™ professional disinfectant product and multipurpose cleaner and disinfectant product. 29 Currently, we are focusing our efforts on the development and commercialization of Ygiene ™ formulation for the Hospital and Industrial Application.We are developing our Ogiene™ products to potentially eliminate or reduce odors of many chemicals such as hydrogen sulfide, formaldehyde and ammonia, and to reduce certain green­house gases such as carbon dioxide and sulfur dioxide.Our Ogiene™ formulations are designed to interact with the functional organic or inorganic groups of harmful gases and reduce or eliminate them. We believe that our products can offer a superior solution that addresses needs not currently being met in the marketplace for combating bacteria, viral and spore based threats.We further believe that our products can provide a distinct advantage when distinguishing them from those that are currently in use in our targeted markets. In addition, our core product is flexible and adaptable for multiple applications.Industry or use specific modifications made by our professional scientist allow our products to be readily customized to the demands of multiple unique markets. We are emphasizing these strategic advantages as part of our brand development efforts to overcome competitive barriers to entry in markets that are driven by large, established organizations.The markets for our Ogiene™ and Ygiene™ products and each of their potential channels are highly competitive. We have a number of competitors that vary in size and scope and breadth of products offered.Such competitors include some of the largest corporations in the world, and we believe substantially all of our competitors have greater financial resources than we do, including in the areas of sales, marketing, and branding and product development.We expect to face additional competition from other competitors in the future. Because Ogiene™ and Ygiene™ are new formulations enhanced from our initial base formulas, our success will depend, in part, upon our ability to achieve market share at the expense of existing, established and future products in our relevant target markets. Even if our Ogiene™ and Ygiene™ formulations may have technological competitive advantages over competing products, we or potential distributors, will need to invest significant resources in order to attempt to displace traditional technologies sold by what are in many cases well-known international industry leaders.Alternatively, we may pursue strategies in selective markets of encouraging existing competitors to incorporate our products into their existing brands, thereby reducing the proportion of end-use revenues that would accrue to us.To the extent that we were to grant any existing competitor exclusivity to any field and/or territory, we would risk having our technology marketed in a manner that may be less than optimal for us.We recognize that innovative marketing methods may be required in order to establish our products, and that such methods may not be successful. Results of Operations Comparison of Results of Operations for Fiscal Year Ended October 31, 2011 (“fiscal 2011”) and the Fiscal Year Ended October 31, 2010 (“fiscal 2010”). Revenues : During fiscal 2011 the Company generated revenues of $53,579 as compared to revenues of $15,500 for fiscal 2010 from the Ogiene™product line from a distributor that is focusing on distribution of our Ogiene™odor eliminator and multipurpose cleaner. Our efforts have been focused on sales and marketing of our non-regulated Ogiene™product line as well the sale of our Ygiene™ formulation for the Hospital and Industrial Application in the United States where the product has been registered for marketing and sale. Operating Expenses: Operating expenses were $2,937,412 for fiscal 2011 and $3,749,602 for fiscal 2010 for a 22% decrease of $(812,190).Our operating expenses consist of compensation of our executive and scientific staff, consulting expenses supporting development of, and regulatory approvals for, our products, legal and accounting services, and non-cash amortization of our intellectual property. Selling, general & administrative (“SG&A”) expenses were $2,230,584 for fiscal 2011 and $3,052,852 for fiscal 2010 for a 27% decrease of $(822,268).Fiscal 2011 SG&A expenses decreased primarily due to reduced professional services fees in fiscal 2011 that were incurred during fiscal 2010 related to the EPA approval of Ygiene®206 sterilant formulation and other matters.As a result, professional fees decreased from $1,224,443 to 548,309.Fiscal 2011 Research and Development expenses included non-cash stock-based compensation to Dr. Andrew Kielbania of $289,027 and accrued compensation of $200,000 for a total of compensation of $489,027.Mr. Kielbania was compensated at $120,000 for fiscal 2010.These items caused our Research and Development costs to increase to $630,768 from $264,810. 31 SG&A costs for fiscal 2010 include approximately $159,208 related to our agreement with the Chertoff Group, L.L.C., an aggregate of approximately $189,900 to a director and a company with which such director is affiliated under agreements we have with the director and his affiliated company, and $91,300 for independent consulting expenses. Amortization & depreciation increased to $706,828 in fiscal 2011 from the $696,750 reported in fiscal 2010 as a result of the increased investment in our intellectual property. We anticipate operating expenses will increase for fiscal 2012.We anticipate increased legal, accounting and investor relations fees related to being public and the regulatory processes involved with registration, clearance or approval of our products for sale in global markets.We also anticipate we will need to add up to five additional employees to our professional and support staff, as part of our growth and development. Net loss:We experienced a net loss from operations before consideration of our Non-Controlling interest of $3,060,721 for fiscal 2011. The discussion of operating expenses identifies the elements of the net loss.In 2010, our net loss was $3,833,324.We anticipate we will experience a net loss in fiscal 2012 as we continue to pursue regulatory approvals for the sale and distribution of our products and development of access to global markets. Analysis of Impairment Inconjunction with our 2011 audit, we performed our annual impairment testing during January 2012. In this analysis, we determined that the current carrying value of our Intellectual Property was $10,699,446. We computed the Intellectual Property value of using an undiscounted cash model. In our undiscounted cash flow analysis, we prepared a five year forecast of our expected earnings to derive an explicit stream of expected free cash flows through October 31, 2016. We developed our revenue and direct variable costs forecast based on a variety of factors including our current and anticipated sales pipeline, knowledge of our business and industry, general economic conditions in the marketplace and expectations of market opportunity with respect to the specific types of advertising services we provide. Our operating expenses are generally fixed and predictable; however, we increased our budgeted operating expenses by an amount that we believe is approximately equal to theoretical lease costs we would incur had our parent company not provided us with facilities that are not a component of operating costs in our goodwill reporting unit. After having determined the amount of our explicit year cash flows, we assumed that the Company would experience a long-term growth rate in free cash flows of 2% per annum thereafter. We then multiplied our cash flows by a marginal federal and state tax rate of 40% to derive our after-tax yearly cash flows.The range of Intellectual Property values we derived using the above amounted to $39,391,088, which exceeds the carrying value of our Intellectual Property of $10,669,446. Liquidity and Capital Resources We had $3,215 of cash at October 31, 2011.Cash used by operations for fiscal 2011 was $879,181.The principal use of funds were for consulting services supporting the development of our business plan, legal, and accounting fees in connection with becoming a public company and daily operations of the business, including rent and travel and laboratory costs. In fiscal 2011, we raised $342,500 of cash from the issuance of our capital stock to fund operations.We received $482,500 from the issuance of convertible debentures. In fiscal 2010, we raised $180,000 of cash from the issuance of our capital stock to fund operations.We received $1,475,000 from the issuance of convertible debentures. We are not currently generating significant revenues and rely on raising new capital to fund our ongoing operations and development of our strategic business objectives.While we have been able to use proceeds from the sale of our shares of common stock to fund a substantial balance of our operating costs.For the period February 2012 through October 2012 Vinfluence has committed to provide equity financing in the amount of $200,000 per month for a total of $1.8 million.The Company believes that we will be able to generate significant sales by the fourthquarter of 2012 providing for sufficient cash flows to supplement our equity financing. If we are able to execute our plan, the Company can begin to accumulate cash reserves.There is no assurance however that our funds will be sufficient to meet our anticipated needs through our fiscal year 2012, and we may need to raise additional capital during fiscal 2012 to fund the full costs associated with our growth and development.There can be no assurances that we will be successful in raising additional capital on favorable terms if at all. If the Company is unable to secure additional capital, it may be required to curtail its business development initiatives, impair its intellectual property and take additional measures to reduce cost in order to conserve cash. 30 These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Accordingly, the accompanying audited consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplates continuation of the Company as a going concern and the realization of assets and the satisfaction of liabilities in the normal course of business. The carrying amounts of assets and liabilities presented in the financial statements do not necessarily purport to represent realizable or settlement values. The audited consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. In November 2011, the Company initiated a plan to restructure most aspects of management and operations.Pursuant to the plan the Company retained new management and board of director’s representatives with experience in acute care hospitals, long-term health care and consumer oriented hygiene based products.In addition, on November 2, 2011 the Company entered into definitive financing and strategic distribution agreements with Vinfluence Pty Ltd ("Vinfluence"), New South Wales, Australia.The agreements provide for the assumption of, and indemnification for, $2,374,932 of accounts payable and accrued compensation and the assumption of, and indemnification for, $2,070,271 of convertible loans and $2,400,000 of equity capital.In exchange for cash and future royalties, the Company has also signed a 10-year licensing and distribution agreement with Vinfluence for exclusive manufacturing and distribution in Asia and non-exclusive manufacturing and distribution rights in Europe and sales to the US Military. In connection with the Vinfluence transaction the following agreements were entered into: 1. Preferred Stock Purchase Agreement - This agreement provides that Vinfluence will purchase 100,000 shares of Series C Convertible Preferred Stock from the Company for an aggregate purchase price of $1,000,000. Vinfluence is obligated to purchase 20,000 shares per month. 2. Agreement to Assign and Settle Debt - Pursuant to this agreement, Vinfluence agreed to purchase and subsequently cancel certain debt owed by the Company.In consideration for such purchase, the Company will issue Vinfluence one share of Series B Preferred Stock for every $10 of “Affiliate” debt settled, and one share of Series D Preferred Stock for every $10 of “Non-Affiliate” debt. 3. Agreement to Assign and Settle Notes - Pursuant to this agreement, Vinfluence agreed to purchase and subsequently cancel certain promissory notes previously issued by the Company that are currently outstanding. In consideration for such purchase, the Company will issue Vinfluence one share of Series B Preferred Stock for every $10 of “Affiliate” debt settled, and one share of Series D Preferred Stock for every $10 of “Non-Affiliate” debt. 4. Preferred Stock Drawdown Agreement - Under the terms of this agreement, the Company is granted the right, but not the obligation, to sell to Vinfluence up to $1,400,000 worth of Series E Preferred Stock in monthly increments of up to $200,000. 5. Agreement to License Invention - Under the terms of this agreement, the Company agreed to grant Vinfluence an exclusive license to commercialize certain intellectual property owned by the Company and its Delaware subsidiary, BioNeutral Laboratories Corporation USA (the "Subsidiary"), within the Territory (as defined therein), as well as a non-exclusive license over such intellectual property in the Optioned Territory (as defined therein). As of February 7, 2012 the Company and in connection with the Vinfluence transactions outlined above, the Company has exchanged 213,491 and 231,029 shares of Series B Preferred Stock and Series D Preferred Stock, respectively, in exchange for the settlement and release of $2,374,932 and $2,070,271 of accounts payable and accrued compensation, and notes payable, respectively.On December 4, 2011, 160,000 shares of Series B Preferred Stock were converted to 20,000,000 shares of the Company’s common stock.The Company has received 3 payments of $200,000 in consideration for the issuance of Series C Preferred Stock pursuant to the Preferred Stock Purchase Agreement.The Company has 2 payments remaining of $200,000 each in February and March 2012 under the Preferred Stock Purchase Agreement.In addition, the Company has the option to begin drawing at the rate of $200,000 per month for seven consecutive months beginning in April 2012 under the Preferred Stock Drawdown Agreement. The balance sheet impacts of the Series B Preferred Stock and Series D Preferred Stock issuances are summarized and presented in the following Consolidated Pro Forma Balance Sheet.On a Pro Forma basis, the Company’s working capital deficit improved from a deficit of $(2,930,223) to a deficit of $(550,262), and convertible loans were eliminated. 31 BIONEUTRAL GROUP, INC CONSOLIDATED PRO FORMA BALANCE SHEET IF THE REFINANCING AND RESTRUCTURING OCCURRED OCTOBER 31, 2011 ASSETS October 31, 2011 Vinfluence October 31, 2011 Audited Debt Settlements Pro Forma Current Assets Cash $ $
